In the
 United States Court of Appeals
                For the Seventh Circuit
                        ____________

No. 01-2107
A WOMAN’S CHOICE–EAST SIDE WOMEN’S CLINIC, et al.,
                                           Plaintiffs-Appellees,
                               v.

SCOTT C. NEWMAN, Prosecuting Attorney for Marion
County Indiana, on behalf of a class of prosecutors, et al.,
                                   Defendants-Appellants.
                        ____________
       Appeal from the United States District Court for the
       Southern District of Indiana, Indianapolis Division.
      No. IP 95-C-1148-C-H/G—David F. Hamilton, Judge.
                        ____________
ARGUED FEBRUARY 19, 2002—DECIDED SEPTEMBER 16, 2002
                    ____________


  Before COFFEY, EASTERBROOK, and DIANE P. WOOD,
Circuit Judges.
  EASTERBROOK, Circuit Judge. In 1995 Indiana enacted
a statute making the woman’s informed consent a condi-
tion to an abortion. Ind. Code §16-34-2-1.1. Even though
the text of this law is materially identical to one held con-
stitutional in Planned Parenthood of Southeastern Penn-
sylvania v. Casey, 505 U.S. 833, 881-87 (1992), a federal
district court issued a preliminary injunction preventing
the statute from taking effect. A Woman’s Choice–East
Side Women’s Clinic v. Newman, 904 F. Supp. 1434 (S.D.
Ind. 1995). Two years later, the district court modified this
2                                                No. 01-2107

injunction to permit the state to enforce most of the law,
but it blocked enforcement of the requirement that infor-
mation be provided “in the presence of the pregnant wom-
an, [by] the physician who is to perform the abortion, the
referring physician or a physician assistant” (§16-34-2-
1.1(1)). See 980 F. Supp. 962 (1997). After four more
years had passed, the judge held a trial and made perma-
nent the injunction as modified in 1997. 132 F. Supp. 2d
1150 (2001).
  By requiring information to be supplied “in the presence
of the pregnant woman”—rather than by printed brochure,
telephone, or web site—the statute obliges the woman to
make two trips to the clinic or hospital. This raises the cost
(both financial and mental) of an abortion. On the basis
of studies concerning similar laws in Mississippi and
Utah, the district court concluded that the higher cost
will reduce by 10% to 13% the number of abortions per-
formed in Indiana. Some of these women will travel to
states that do not require two trips; others will forego
an abortion; some who do have an abortion in Indiana
will delay that procedure until the second trimester. These
consequences show that the law creates an “undue burden”
on abortion, the district judge held. Although by the time
the district judge entered the permanent injunction we
had concluded that the Mississippi study does not war-
rant condemnation of Wisconsin’s law (which like Penn-
sylvania’s requires two trips to the medical facility and
a 24-hour wait), see Karlin v. Foust, 188 F.3d 446, 484-
88 (7th Cir. 1999), the district judge wrote that data from
the Utah study, and a new analysis of the Mississippi
data, require a different result. The judge also thought
that experience in Indiana showing that the demand for
abortion did not decline when information was provided
on paper or over the telephone implies that the reduction
in the number of abortions is attributable to higher cost
(a bad reason) rather than to the statutory information
(a valid reason).
No. 01-2107                                              3

 Indiana’s statute reads as follows:
   An abortion shall not be performed except with the
   voluntary and informed consent of the pregnant wom-
   an upon whom the abortion is to be performed. Except
   in the case of a medical emergency, consent to an abor-
   tion is voluntary and informed only if the following
   conditions are met:
       (1) At least eighteen (18) hours before the abortion
       and in the presence of the pregnant woman, the
       physician who is to perform the abortion, the re-
       ferring physician or a physician assistant (as de-
       fined in IC 25-27.5-2-10), an advanced practice
       nurse (as defined in IC 25-23-1-1(b)), or a midwife
       (as defined in IC 34-18-2-19) to whom the responsi-
       bility has been delegated by the physician who is
       to perform the abortion or the referring physi-
       cian has orally informed the pregnant woman of
       the following:
           (A) The name of the physician performing the
           abortion.
           (B) The nature of the proposed procedure or
           treatment.
           (C) The risks of and alternatives to the proce-
           dure or treatment.
           (D) The probable gestational age of the fetus,
           including an offer to provide:
               (i) a picture or drawing of a fetus;
               (ii) the dimensions of a fetus; and
               (iii) relevant information on the potential
               survival of an unborn fetus;
               at this stage of development.
           (E) The medical risks associated with carrying
           the fetus to term.
4                                                    No. 01-2107

        (2) At least eighteen (18) hours before the abortion,
        the pregnant woman will be orally informed of the
        following:
             (A) That medical assistance benefits may be
             available for prenatal care, childbirth, and
             neonatal care from the county office of family
             and children.
             (B) That the father of the unborn fetus is le-
             gally required to assist in the support of the
             child. In the case of rape, the information
             required under this clause may be omitted.
             (C) That adoption alternatives are available
             and that adoptive parents may legally pay the
             costs of prenatal care, childbirth, and neonatal
             care.
        (3) The pregnant woman certifies in writing, before
        the abortion is performed, that the information
        required by subdivisions (1) and (2) has been pro-
        vided.
When the litigation began, plaintiffs challenged not only
the requirement that advice be delivered in person but
also the medical-emergency exception, which they deemed
insufficient because it lacks details found in the Penn-
sylvania statute. The district court certified the medical-
emergency issue to the Supreme Court of Indiana, whose
interpretation, see A Woman’s Choice–East Side Women’s
Clinic v. Newman, 671 N.E.2d 104 (Ind. 1996), satisfied
the district judge. See 980 F. Supp. at 966. Plaintiffs then
dropped this objection, leaving only the advice require-
ment as a ground of contention.†


†
  For comparison, we reproduce the substantive portions of the
statute at issue in Casey, 18 Pa. Cons. Stat. §3205:
                                                     (continued...)
No. 01-2107                                                       5



†
    (...continued)
       (a) No abortion shall be performed or induced except with the
       voluntary and informed consent of the woman upon whom the
       abortion is to be performed or induced. Except in the case of
       a medical emergency, consent to an abortion is voluntary and
       informed if and only if:
          (1) At least 24 hours prior to the abortion, the physician
          who is to perform the abortion or the referring physician
          has orally informed the woman of:
               (i) The nature of the proposed procedure or treat-
               ment and of those risks and alternatives to the
               procedure or treatment that a reasonable patient
               would consider material to the decision of whether or
               not to undergo the abortion.
               (ii) The probable gestational age of the unborn child
               at the time the abortion is to be performed.
               (iii) The medical risks associated with carrying her
               child to term.
          (2) At least 24 hours prior to the abortion, the physician
          who is to perform the abortion or the referring physician,
          or a qualified physician assistant, health care practitio-
          ner, technician or social worker to whom the responsibil-
          ity has been delegated by either physician, has informed
          the pregnant woman that:
               (i) The department publishes printed materials
               which describe the unborn child and list agencies
               which offer alternatives to abortion and that she has
               a right to review the printed materials and that a
               copy will be provided to her free of charge if she
               chooses to review it.
               (ii) Medical assistance benefits may be available for
               prenatal care, childbirth and neonatal care, and that
               more detailed information on the availability of such
               assistance is contained in the printed materials
               published by the department.
                                                      (continued...)
6                                                          No. 01-2107




†
    (...continued)
                (iii) The father of the unborn child is liable to assist
                in the support of her child, even in instances where
                he has offered to pay for the abortion. In the case of
                rape, this information may be omitted.
           (3) A copy of the printed materials has been provided to
           the pregnant woman if she chooses to view these materi-
           als.
           (4) The pregnant woman certifies in writing, prior to the
           abortion, that the information required to be provided
           under paragraphs (1), (2) and (3) has been provided.
      (b) Where a medical emergency compels the performance of
      an abortion, the physician shall inform the woman, prior to
      the abortion if possible, of the medical indications supporting
      his judgment that an abortion is necessary to avert her death
      or to avert substantial and irreversible impairment of major
      bodily function.
      (c) . . . No physician shall be guilty of violating this section for
      failure to furnish the information required by subsection (a)
      if he or she can demonstrate, by a preponderance of the
      evidence, that he or she reasonably believed that furnishing
      the information would have resulted in a severely adverse
      effect on the physical or mental health of the patient.
Pennsylvania thus requires essentially the same advice as
Indiana, provided “orally” by the physician, 24 hours before the
abortion. It is more restrictive than Indiana’s law in two ways:
Pennsylvania requires a 24-hour waiting period versus 18 in
Indiana, and it requires the physician to deliver the information
while Indiana allows a range of medical personnel. The defense in
subsection (c) of the Pennsylvania statute has no direct parallel in
Indiana’s law, but the Supreme Court of Indiana has read the
“medical emergency” proviso in Indiana’s law to achieve the same
basic effect. See A Woman’s Choice–East Side Women’s Clinic v.
Newman, 671 N.E.2d 104 (Ind. 1996). Neither side contends that
any remaining difference between the statutes is material.
No. 01-2107                                                 7

  Indiana makes much of the fact that its statute has
never been allowed to operate as written. It relies on
United States v. Salerno, 481 U.S. 739, 745 (1987), for the
proposition that, except in first amendment cases, a law
may be held unconstitutional only when “no set of cir-
cumstances exists under which the Act would be valid.” Yet
in Stenberg v. Carhart, 530 U.S. 914 (2000), without so
much as a mention of Salerno, the Court held invalid, in a
pre-enforcement challenge, an abortion statute that
might have been construed by the state courts to have
at least some proper applications. This leaves us with
irreconcilable directives from the Supreme Court. The
Justices have insisted that courts lower in the hierarchy
apply their precedents unless overruled, even if they seem
incompatible with more recent decisions. See, e.g., State
Oil Co. v. Khan, 522 U.S. 3, 20 (1997); Rodriguez de Quijas
v. Shearson/American Express, Inc., 490 U.S. 477, 484
(1989). When the Justices themselves disregard rather
than overrule a decision—as the majority did in Stenberg,
and the plurality did in Casey—they put courts of ap-
peals in a pickle. We cannot follow Salerno without de-
parting from the approach taken in both Stenberg and
Casey; yet we cannot disregard Salerno without departing
from the principle that only an express overruling relieves
an inferior court of the duty to follow decisions on the
books. See also, e.g., Scheiber v. Dolby Laboratories, Inc.,
293 F.3d 1014 (7th Cir. 2002) (following Brulotte v. Thys
Co., 379 U.S. 29 (1964), even though it is incompatible with
the rationale of more recent decisions). Troxel v. Greenville,
530 U.S. 57, 85 n.6 (2000), offers us a way out by calling
the language in Salerno a “suggestion,” an approach not
essential to Salerno’s judgment. Given the incompatibility
between Salerno’s language and Stenberg’s holding, it is the
language of Salerno that must give way.
 Still, to say that a claim is justiciable does not mean that
we must ignore the fact that enforcement has not com-
8                                               No. 01-2107

menced. Plaintiffs rely on predictions about what is likely
to happen if Indiana’s law were enforced as written.
Because Indiana has been disabled from implementing
its law and gathering information about actual effects,
any uncertainty about the inferences based on other
states’ experience and how that experience would carry
over to Indiana must be resolved in Indiana’s favor. This,
coupled with doubts about the role of predictions in con-
stitutional analysis, turns out to be important, for rea-
sons explained presently.
  Casey stated, and Karlin reiterated, that an informed-
consent statute may have effects that differ from the writ-
ten terms, and that those effects could in principle demon-
strate that an innocuous-appearing law actually imposes
an undue burden on abortion. But neither decision ex-
plained how such factual arguments are to be evaluated:
before implementation or after?, using what standards?
Normally a court asked to say that a statute will have
forbidden effects asks only whether a proper outcome is
possible; it does not hold a trial—and, if a district judge
nonetheless takes evidence and makes findings, the ap-
pellate court will reexamine matters with a heavy pre-
sumption favoring the law’s constitutional application. See,
e.g., Vance v. Bradley, 440 U.S. 93, 111 (1979); National
Paint & Coatings Ass’n v. Chicago, 45 F.3d 1124 (7th Cir.
1995). One may say in response that these cases deal
with rational-basis review, while abortion implicates fun-
damental rights. But laws that regulate, not abortion itself,
but ancillary issues (such as informed consent), do not
affect fundamental rights unless the ancillary rule creates
an undue burden on the underlying right. How does the
court handle factual disputes that bear on whether an
undue burden has been created? It cannot simply as-
sume that a fundamental right has been burdened; that
begs the question.
No. 01-2107                                               9

  Stenberg shows that the undue-burden standard must
be applied at the level of logic, and to the nation as a
whole, rather than one state at a time. Nebraska forbade
use of “intact dilation and extraction” (D&X), a method
of late-term abortion. Stenberg believed that this ban
would have unacceptable consequences because it would
induce physicians to steer clear of other procedures sim-
ilar to the D&X. Nebraska’s law therefore was held uncon-
stitutional, as an undue burden on abortion, without the
need for a trial. Meanwhile a trial had been held in Wiscon-
sin, where the district judge found as a fact that the un-
toward consequences anticipated in Stenberg would not
occur. Planned Parenthood of Wisconsin v. Doyle, 44 F.
Supp. 2d 975 (W.D. Wis. 1999), affirmed under the name
Hope Clinic v. Ryan, 195 F.3d 857 (7th Cir. 1999) (en banc),
remanded, 530 U.S. 1271 (2000), decision on remand, 249
F.3d 603 (2001) (en banc). The Supreme Court vacated
our decision without regard to the district court’s find-
ings; it was of the view (as we likewise had concluded,
195 F.3d at 872-73) that constitutionality must be as-
sessed at the level of legislative fact, rather than ad-
judicative fact determined by more than 650 district
judges. Only treating the matter as one of legislative fact
produces the nationally uniform approach that Stenberg
demands. This worked against the partial-birth-abor-
tion laws in Stenberg but has worked in favor of other
laws: the Court has held it constitutional to prevent non-
physicians from performing abortions, see Mazurek v.
Armstrong, 520 U.S. 968 (1997), without factual inquiries
into whether other medical professionals could do the job
as safely, and how much prices may be elevated by a
physician-only rule.
   Findings based on new evidence could produce a new
understanding, and thus a different legal outcome; the
plurality implied this in Casey, as did we in Karlin. But
if the issue is one of legislative rather than adjudicative
10                                             No. 01-2107

fact, it is unsound to say that, on records very similar in
nature, Wisconsin’s law could be valid (as we held in
Karlin) and Indiana’s law invalid, just because different
district judges reached different conclusions about the
inferences to be drawn from the same body of statisti-
cal work. Because the Supreme Court has not made this
point explicit, however, and because the undue-burden
approach does not prescribe a choice between the leg-
islative-fact and adjudicative-fact approaches, we think
it appropriate to review the evidence in this record and
the inferences that properly may be drawn at the pre-
enforcement stage.
  The district court found that the two-visit requirement
in Mississippi and Utah reduced the number of abor-
tions performed in those states by about 10% compared
with neighboring states that do not require multiple visits.
The judge also found that the number of abortions per-
formed in Indiana has not declined because of the ad-
vice given to women under Ind. Code §16-34-2-1.1, though
not necessarily in person (because that aspect of the stat-
ute has been enjoined). Indiana asks us to set aside
these findings, but review under Fed. R. Civ. P. 52(a) is
highly deferential, see Anderson v. Bessemer City, 470
U.S. 564 (1985), and we cannot say that the district
court’s findings are clearly erroneous. The studies’ con-
clusions were hotly debated on both medical and statisti-
cal grounds, but the district judge dealt responsibly with
these arguments pro and con, and his findings cannot
be upset. But what happened in Mississippi and Utah, a
question of historical fact on which appellate review is
deferential, does not necessarily ordain what will happen
in Indiana—or whether what is likely to happen in Indi-
ana amounts to an “undue burden.” That admixture of
fact and law, sometimes called an issue of “constitutional
fact,” is reviewed without deference in order to prevent the
idiosyncrasies of a single judge or jury from having far-
No. 01-2107                                             11

reaching legal effects. Only the findings of historical
fact are sheltered by Rule 52(a). Thus our considera-
tion of the studies’ significance is not deferential. See
Cooper Industries, Inc. v. Leatherman Tool Group, Inc., 532
U.S. 424 (2001) (constitutionality of punitive damages is
reviewed de novo); Ornelas v. United States, 517 U.S. 690
(1996) (probable cause for a search or seizure is re-
viewed de novo in the absence of a warrant); Bose Corp.
v. Consumers Union of United States, Inc., 466 U.S. 485,
499 (1984) (factual disputes that determine constitutional-
ity under the first amendment are reviewed de novo). Cf.
Los Angeles v. Alameda Books, Inc., 122 S. Ct. 1728 (2002)
(without discussing the standard of review, all nine Jus-
tices freely substitute their judgment for that of the dis-
trict and appellate judges on the significance of an em-
pirical study in a constitutional suit). See also Henry P.
Monaghan, Constitutional Fact Review, 85 Colum. L. Rev.
229 (1985).
  By concluding that the empirical work had been carried
out competently, the district judge established (for pur-
poses of this litigation) that abortions dropped in Missis-
sippi, compared to those in South Carolina, during the
year after Mississippi enacted a statute requiring two
visits. The authors of this study (and its replication in
Utah) did not ask how Mississippi compares with Indiana.
The study does not include a regression based on the
sorts of variables, such as urbanization, income, average
distance to an abortion clinic, average price of abortion,
and so on, that might enable conclusions drawn from
Mississippi to be extrapolated with confidence to other
states. That is one reason why we held in Karlin that
the Mississippi study was a poor basis for predicting
what would happen in Wisconsin, which we thought
more similar to Pennsylvania than to Mississippi. 188 F.3d
at 485-86.
12                                               No. 01-2107

  That shortcoming could have been fixed in one of two
ways. First, the authors could have conducted a more
comprehensive study, with additional variables and re-
gression coefficients that would reveal their effects. That
was not done. Second, the authors (or other scholars)
could have gathered data from other states to test wheth-
er (and, if so, how) state-specific characteristics affect the
results. That was not done either. What has happened in
Pennsylvania, Wisconsin, and the other states whose in-
formed-consent laws require two visits? Did Mississippi
prove to be a better predictor of Wisconsin than Karlin
anticipated, or was the outcome in Wisconsin dissimilar?
This record is silent on these matters. Mississippi and
Utah, two states with a history of hostility to abortion
and very few abortion providers (implying long travel
times), may be poor models for other states. Indiana-
polis has multiple abortion clinics; another in Fort Wayne
serves the northeastern portion of the state; women in
the northwest and southeast can use not only local provid-
ers but also those just across the state lines in Chicago
and Louisville. So just as in Karlin the application of
the Mississippi data (and now Utah’s data) to a different
state would be a leap of faith. Here is where the pre-
enforcement nature of this suit matters.
  Plaintiffs did try to deal with another problem identified
in Karlin: that the original Mississippi study did not try
to separate the raw costs of a two-visit requirement from
the effects of the information that was provided during
the first visit. 188 F.3d at 486-88. The Supreme Court’s first
two encounters with informed-consent statutes treated
these laws as meddling in the physician-patient relation
with no valid purpose, and no effect other than to heap
pointless costs on women. See Akron v. Akron Center for
Reproductive Health, Inc., 462 U.S. 416, 442-49 (1983);
Thornburgh v. American College of Obstetricians and
Gynecologists, 476 U.S. 747, 759-65 (1986). Casey over-
No. 01-2107                                             13

ruled both of these decisions and held that states may
try to persuade women not to abort their pregnancies.
Maybe all the Mississippi study reveals is successful
persuasion, we observed in Karlin. In this case the plain-
tiffs tried to separate the effect of information from
the effect of making two visits. Since 1997 Indiana has
been able to enforce the portion of its informed-consent
statute requiring the provision of certain information to
women who inquire about abortions. Yet the number
of abortions has not declined. This shows, the district
judge wrote, that the law lacks persuasive effect; and if
a decline in abortions cannot be attributed to persuasion,
then the cause must lie in some other and impermissible
feature of the law.
  Yet this assumes what is to be proven: that Indiana is
like Mississippi and Utah, so that the number of abor-
tions would decline 10% or more if the law were enforced
as written. Maybe what Indiana’s experience since 1997
shows is that Indiana differs from Mississippi and Utah
and will not experience a substantial decline, with or
without multiple visits. Or maybe what it shows is that
presenting the information in person is critical to its
persuasive effect. Our education system rests on the prem-
ise that information delivered orally, with an opportu-
nity for give-and-take, “takes” better than information
delivered exclusively in writing. Otherwise a university
would simply mail a syllabus to the freshman class and
ask the students to appear four years later for exams. So
the fact that advice delivered in writing or over the
phone is uninfluential need not imply that advice delivered
in person will be uninfluential. Once again the fact that
Indiana has been blocked from enforcing its law as writ-
ten means that the record does not contain evidence needed
for accurate assessment of that statute’s effects.
  Then there is an open question what the 10% reduction
reflects. Let us suppose that abortions would decline 10%
14                                             No. 01-2107

in Indiana if that state’s law were fully enforced. What
would the decline signify? One possibility is that many
women who strongly want an abortion have been blocked
by the cost (in money and time) of multiple visits to the
clinic, or because the more times the woman must be ab-
sent the greater is the likelihood that an abusive parent,
spouse, or partner would discover what the woman has
planned and intervene notwithstanding the availability
of the emergency bypass, which the Supreme Court of
Indiana held to encompass any kind of threat to the
woman’s health or safety. See 671 N.E.2d at 108-09. An-
other possibility is that about 10% of all women who
have abortions are on the fence between ending the preg-
nancy and carrying the pregnancy to term, so that even
a modest cost tips the scales. If the former, then a two-
visit rule might be deemed an undue burden; if the
latter, the two-visit rule would not be an undue burden, for
only a law that “has the purpose or effect of placing
a substantial obstacle in the path of a woman seeking
an abortion of a nonviable fetus” (Stenberg, 530 U.S. at
921; emphasis added; quoting from the plurality opinion
in Casey) is an “undue” burden. This record does not per-
mit (and the district judge did not make) an inference
either way about the reason for the decline in Missis-
sippi and Utah. Perhaps this shortcoming could be recti-
fied by studying the effects of changes in out-of-pocket
outlays or travel time as prices change, or clinics open,
close, or move locations, but the studies in this record
do not address the question.
  Since 1992, when the plurality in Casey announced the
“undue burden” standard, only two kinds of statute
have flunked the test: a law forbidding the “intact dila-
tion and extraction” (D&X) method of abortion (the sub-
ject of Stenberg) and a law requiring a woman to notify
her husband before obtaining an abortion (discussed in
Casey itself). Because the language used to describe the
No. 01-2107                                                 15

D&X also could be understood to prohibit other proce-
dures that were common (and perhaps essential) to late-
term abortions, Stenberg concluded that the law would
forbid abortions altogether for substantial numbers of
women. The notification statute did not forbid abortions,
but the Court feared that it would come to the same
thing for those women whose husbands are likely to
respond violently to the notice (if not to any contact from
an estranged spouse). The plurality explained:
    The spousal notification requirement is thus likely
    to prevent a significant number of women from
    obtaining an abortion. It does not merely make
    abortions a little more difficult or expensive to
    obtain; for many women, it will impose a substan-
    tial obstacle. We must not blind ourselves to the
    fact that the significant number of women who fear
    for their safety and the safety of their children are
    likely to be deterred from procuring an abortion
    as surely as if the Commonwealth had outlawed
    abortion in all cases.
505 U.S. at 893-94. This record does not suggest that
any woman in Indiana faces an obstacle of that magni-
tude in visiting a clinic twice. As we have stressed, Indi-
ana’s law has an emergency-bypass clause that has been
authoritatively interpreted to cover any kind of physical
or psychological risk to the woman. 671 N.E.2d at 108-09.
Plaintiffs do not contend that this interpretation falls
short of what Stenberg and Casey require for emergency-
bypass opportunities. It is accordingly difficult to see how
the sort of outcome that doomed the spousal-notification
rule could condemn Indiana’s statute.
  This is not to say that a two-visit requirement could not
create a burden comparable to a spousal-notice require-
ment. Quoting the district court, Casey’s plurality assumed
that “for those women who have the fewest financial re-
16                                              No. 01-2107

sources, those who must travel long distances, and
those who have difficulty explaining their whereabouts
to husbands, employers, or others, the 24-hour waiting
period will be ‘particularly burdensome.’ ” 505 U.S. at 886.
But it held these considerations insufficient to condemn
the Pennsylvania statute. All that the record in the cur-
rent case shows is that these costs are positive and have
some effect—something that the plurality in Casey as-
sumed. Likewise in Mazurek the Court assumed that a
statute preventing nurses and other skilled medical person-
nel whose training falls short of the M.D. from perform-
ing abortions would increase the expense (and thus, by
the Law of Demand, reduce the number) of abortions;
this again was held insufficient to show invalidity even
on the assumption that one legislative purpose was to
curtail abortion.
  The record in this case does not show that a two-visit
rule operates similarly to a spousal-notification rule by
facilitating domestic violence or even inviting domestic
intimidation. It shows nothing except a decline in the
number of abortions in Mississippi and Utah—leaving
open both the extent to which other states would experi-
ence the same effect and the reason why the effect occurs.
This is not the sort of evidence that permits an inferior
federal court to depart from the holding of Casey that
an informed-consent law is valid even when compliance
entails two visits to the medical provider. If Indiana’s
emergency-bypass procedure fails to protect Indiana’s
women from risks of physical or mental harm, it will be
a failure in operation; it is not possible to predict failure
before the whole statute goes into force.
  Justice Souter reached a similar conclusion when deny-
ing a request to set aside a post-Casey decision enforc-
ing Pennsylvania’s statute. See Planned Parenthood of
Southeastern Pennsylvania v. Casey, 510 U.S. 1309 (1994)
(in chambers). Like the third circuit, whose decision, 14
No. 01-2107                                             17
F.3d 848 (1994), he declined to disturb, Justice Souter
concluded that Casey itself had resolved the facial chal-
lenge to Pennsylvania’s law. What remained was a chal-
lenge to the law in application, on a record showing how
that law actually operated in Pennsylvania. 510 U.S. at
1311 & n.3. Just so in Indiana. For reasons we have given,
what transpired in Mississippi need not portend what
will happen in Indiana.
  What is more, it would be incongruous to hold Indiana’s
informed-consent law invalid on the basis of studies
covering Mississippi and Utah that (to the district judge’s
eyes) imply the un-constitutionality of the Mississippi
and Utah statutes, while the laws continued to be imple-
mented in Mississippi and Utah. Relying on Casey, the fifth
circuit has allowed Mississippi to enforce its statute, see
Barnes v. Moore, 970 F.2d 12 (5th Cir. 1992), and Utah’s
statute likewise has been sustained. See Utah Women’s
Clinic, Inc. v. Leavitt, 844 F. Supp. 1482, 1487, 1494 (D.
Utah 1994), appeal dismissed in pertinent part for lack
of jurisdiction, 75 F.3d 564 (10th Cir. 1995). No one
has asked these courts to hold the Mississippi or Utah
statute invalid on the basis of the local experience; and
if these laws remain enforceable despite the conse-
quences demonstrated in this record, it is difficult to see
why Indiana’s law should be unenforceable even though
it is unclear whether similar effects would occur there.
Indiana is entitled to an opportunity to have its law
evaluated in light of experience in Indiana. And in the
event the sort of effects that could make the burden
undue—such as women deterred by the threat or actual-
ity of violence at the hands of those tipped off by a pre-
liminary visit—come to light in Indiana, then it will be
informed-consent laws nationwide that must be reevalu-
ated.
  For seven years Indiana has been prevented from en-
forcing a statute materially identical to a law held valid
18                                               No. 01-2107

by the Supreme Court in Casey, by this court in Karlin, and
by the fifth circuit in Barnes. No court anywhere in the
country (other than one district judge in Indiana) has held
any similar law invalid in the years since Casey. Although
Salerno does not foreclose all pre-enforcement challenges
to abortion laws, it is an abuse of discretion for a dis-
trict judge to issue a pre-enforcement injunction while
the effects of the law (and reasons for those effects) are
open to debate. What happened in Mississippi and Utah
does not imply that the effects in Indiana are bound to be
unconstitutional, so Indiana (like Pennsylvania and Wis-
consin) is entitled to put its law into effect and have that
law judged by its own consequences.
                                                   REVERSED




COFFEY, Circuit Judge, concurring.


                              I.
  This case once again requires me to review the constitu-
tionality of informed consent legislation in the context
of the abortion industry. Seventeen years ago, I stated
that a 24-hour waiting period enacted by the Illinois
General Assembly was a reasonable and lawful means of
ensuring that a woman has “at least a brief time to discuss
and consider” the numerous moral, social, economical, prac-
tical, psychological, and medical factors “involved in reach-
ing a mature, well-informed decision of whether or not
to abort the pregnancy.” Zbaraz v. Hartigan, 763 F.2d
1532, 1552 (7th Cir. 1985) (Coffey, J., dissenting). Similarly,
I concluded three years later in another case from Illi-
nois that the state is empowered to promote childbirth
No. 01-2107                                                19

and discourage abortion on demand by requiring abortion-
ists to advise women about the reasonable alternatives
to abortion, just as the state may require physicians to
notify their patients about the risks and alternatives to
many other invasive medical procedures. See Ragsdale v.
Turnock, 841 F.2d 1358, 1396-97 (7th Cir. 1988) (Coffey, J.,
dissenting). Accordingly, for more than a decade, there
has been authority for the view that a state legislature
may require abortion clinics to provide expectant mothers
“with a description of the procedure to be performed, an
explanation of risks and possible complications, and a
discussion of alternatives so that the woman can make
a responsible enlightened choice” prior to terminating
the life of her pre-born child. Id. at 1397.
  In today’s opinion, the majority of this panel embraces
the dissenting opinions in Zbaraz and Ragsdale, rejects
the abortion clinics’ facial challenge, and allows the state
of Indiana to enforce its informed consent statute. Al-
though the dissent criticizes the majority for reversing the
district court and “find[ing] flaws with the evidence on
which the court based its factual findings”—findings which
Judge Wood believes “should stand” regardless of “[w]heth-
er this court is looking at the record de novo, under an
abuse of discretion standard, or merely for clear error,” post
at 52, 60—I take issue with my colleague’s criticism,
for the “undue burden standard” applicable in this case
may be uniformly applied only if appellate courts inde-
pendently inquire whether the trial judge’s findings of
constitutional fact are firmly supported in the record
and based upon a proper application of the law. See, e.g.,
Memphis Planned Parenthood Inc. v. Sundquist, 175 F.3d
456 (6th Cir. 1999); see also Planned Parenthood v. Casey,
505 U.S. 833, 991 n.6 (1992) (Scalia, J., dissenting).
  Judge Easterbrook succinctly and forcefully explains
that the trial judge’s conclusion in this case involves a
“leap of faith” that events which may or may not be oc-
20                                             No. 01-2107

curring in Mississippi and Utah will be replicated in
Indiana. Ante at 12. I add that the trial judge’s factual
findings in this case are based on a faulty study by biased
researchers who operated in a vacuum of speculation.
As even the dissent recognizes, the “key” piece of evi-
dence relied upon by the district court was a study pub-
lished in the August 27, 1997 Journal of the American
Medical Association (“JAMA”), post at 56, and was co-
authored by a statistician employed by the Planned
Parenthood-affiliated Alan Guttmacher Institute. It is
most obvious that the study fails to shed any light on the
question before us today: Will Indiana’s abortion statute
cause a decline in abortion rates in Indiana? The answer
is “no,” for the study is riddled with flaws and biases, one
of the most serious being its failure to account for the
effects that will result from the substantive differences
between the scope of the “medical emergency” exception in
the state of Mississippi’s statute as contrasted with the
state of Indiana’s statute. Thus, it is logically impossible
to draw upon the study of Mississippi’s legislation when
predicting the future effects of Indiana’s legislation.


                            A.
   I initially reject the notion that we must defer to the
JAMA study because, according to the dissenting judge, the
study “meets any conceivable standard for peer-review” and
was published in “one of the most highly respected journals
in the medical field.” Post at 56. A party proffering expert
testimony must always establish that it is reliable and
relevant to an understanding of the issue before the court,
Clark v. Takata Corp., 190 F.3d 750, 759 n.5 (7th Cir.
1999), and JAMA’s peer review policy is no guarantee of
reliability. As one commentator has noted, JAMA may
send a manuscript out to as many as ten reviewers “but
it may actually be reviewed by only three, two, or even one.
No. 01-2107                                                 21

Furthermore, an article may appear in print even if a
majority of JAMA’s reviewers recommends against pub-
lication, provided that the editor decides in its favor.” D.
Murray et al., It Ain’t Necessarily So 151 (2001) (emphasis
supplied). Moreover, the test for admissibility is not wheth-
er an article has been reviewed, or even well accepted, by
one’s peers. According to the Supreme Court: “Publication
(which is but one element of peer review) is not a sine qua
non of admissibility; it does not necessarily correlate with
reliability, and in some instances well-grounded but innova-
tive theories will not have been published. Some proposi-
tions, moreover, are too particular, too new, or of too limited
interest to be published. . . . The fact of publication (or lack
thereof) in a peer reviewed journal thus will be a rele-
vant, but not dispositive, consideration in assessing the
scientific validity of a particular technique or methodology
in which an opinion is premised.” Daubert v. Merrell Dow
Pharm. Inc., 509 U.S. 579, 593-94 (1993) (emphasis added).
See also L. Noah, Sanctifying Scientific Peer Review, 59 U.
Pitt. L. Rev. 677, 698 (1998) (“At best . . . editorial peer
review manages to filter out obviously sloppy work.”).
  Caution regarding the value of “peer review” as a judicial
gatekeeper is particularly important in the case of an
abortion-related study published in JAMA. George D.
Lundberg, the editor at the time of publication of the
1997 study relied upon by the plaintiffs in this case, has
publicly stated that abortion is “a religious issue” which
should be decided solely by the woman “after consultation
with the father (if possible), members of her family, perhaps
a religious adviser, and the woman’s physician.” G.D.
Lundberg, JAMA, Abortion and Editorial Responsibility,
280 JAMA 740, 740 (Aug. 26, 1998). Lundberg went on to
assert that the abortion decision is “not the business of
police, lawyers, courts, the U.S. Department of Health and
Human Services, the Congress of the United States, various
state legislatures, or anybody else except the individuals
22                                                   No. 01-2107

named above.” Id. The executive vice president of the
American Medical Association, an organization which at
one time was considered to be the voice of the vast major-
ity of physicians and surgeons practicing in this nation,
stated that Lundberg was terminated for “inappropriately
and inexcusably interjecting JAMA into a major political
debate that has nothing to do with science or medicine” by
choosing to publish a study on how college students defined
“having sex” in the midst of President Clinton’s impeach-
ment proceedings. See D. Ballingrud, AMA Chief Defends
Editor’s Firing, St. Petersburg (Fla.) Times, Feb. 23, 1999,
at 3B. Relying on these facts, it is apparent that this JAMA
study must be viewed with a jaundiced eye, for it was
written by a statistician and published by an editor who are
outspoken supporters of “abortion on demand,”1 and thus
cannot reasonably be classified as impartial and without
prejudice or bias.




1
   Moreover, it is worth noting that more than one JAMA article
has exhibited hostility towards informed consent legislation in
general. Indeed, a JAMA study published August 14, 2002
concluded that “requiring parental notification for obtaining pre-
scribed contraceptives would impede adolescent girls’ use of con-
traceptive services and their willingness to seek screening and
treatment for sexually transmitted diseases.” Girls Surveyed on
Sexual-Health Services, Wall St. J., Aug. 14, 2002, at D2. Many
critics declared that the parental notice study had obvious flaws,
for the author inexplicably failed to interview a representative
sample of the teenage population and relied instead only upon
responses from teenagers who were visiting Planned Parenthood
clinics in Wisconsin. According to one critic, the study showed
only that “the types of kids who fool around don’t tell their
parents about it. That’s not surprising.” Kawanza L. Griffin, Girls
Would Shun Sex Health Care, Milw. J. Sentinel, Aug. 14, 2002,
at 1A.
No. 01-2107                                              23

                            B.
  Moreover, the faulty JAMA article cannot be utilized to
serve as a reliable, trustworthy, and independent basis
for predicting the effects of the Indiana legislation for
the additional reason that neither the article nor any-
thing else in this record accounted for the fact that a
greater number of Indiana women with medical problems
(as compared to similarly situated women in Mississippi)
will avoid the burdens of Indiana’s notice-and-waiting
provisions by qualifying for the state’s “medical emergency”
exception. The trial judge concluded that the number of
Indiana women who will find themselves unable to obtain
abortions as a result of the notice-and-waiting provisions
will be equivalent to the number of women in Mississippi
who supposedly are foreclosed from having an abortion—
approximately 10 percent of the relevant population. See
132 F. Supp. 2d at 1175. However, as is evident from even
a cursory reading of the statute, the exceptions to the
notice-and-waiting requirements are far more broad in
scope and more inclusive in Indiana than they are in
Mississippi. As a result, even after attempting to accept
the trial judge’s notion that properly performed regres-
sion analyses have accounted for all other differences
between the female population in Indiana and Missis-
sippi, id. at 1163-71, the breadth of the Indiana exception
will obviously result in a greater number of Indiana women
being excused from the statute’s requirements, and thus a
lesser number of Indiana women will be burdened by
Indiana’s requirements than the requirements in Missis-
sippi.
  The Supreme Court of Indiana in its decision broadly
defines the term “medical emergency” as any physical or
mental condition that is more severe and prolonged than
those “lesser and regular conditions normally associated
with pregnancy,” A Woman’s Choice v. Newman, 671 N.E.2d
104, 109 (Ind. 1996), while the Mississippi legislature
24                                             No. 01-2107

has narrowly defined “medical emergency” as “that condi-
tion which, on the basis of the physician’s best clinical
judgment, so complicates a pregnancy as to necessitate an
immediate abortion to avert the death of the mother or for
which a twenty-four-hour delay will create grave peril of
immediate and irreversible loss of major bodily function.”
Miss. Code Ann. § 41-41-31(b). In Indiana, an abortion
clinic may disregard the notice-and-waiting requirements
if “the attending physician, in the exercise of her clinical
judgment in light of all factors relevant to a woman’s life
or health, concludes in good faith that medical complica-
tions in her patient’s pregnancy indicate the necessity of
treatment by therapeutic abortion” without delay. Newman,
supra at 111. On the other hand, in Mississippi at the
time of the 1997 JAMA study, an abortion clinic was al-
lowed to waive the notice-and-waiting requirement only
in “medical emergencies to avoid the death of the woman
or prevent peril of immediate or irreversible loss of major
bodily functions.” Pro-Choice Miss. v. Fordice, 716 So. 2d
645, 656 (Miss. 1998). See also Utah Women’s Clinic Inc. v.
Leavitt, 844 F. Supp. 1482, 1491-93 (D. Utah 1994) (simi-
larly interpreting Utah Code Ann. § 76-7-301(2)). Cf.
Stenberg v. Carhart, 530 U.S. 914, 938 (2000).
  As we have pointed out above, because the statutory
exception is much more expansive in Indiana than Missis-
sippi, a greater number of Indiana women will be exempt
from the limitation of their statute than similarly situated
women in Mississippi, and thus I cannot agree that evi-
dence of a 10 percent reduction in Mississippi’s abortion
rate predicts that a similar reduction is on the horizon in
Indiana.
  I cannot understand the dissent’s attempt to enlarge the
scope of Indiana’s medical emergency exception by claiming
that “the majority acknowledges [that] Indiana’s law has
been construed to have an emergency by-pass provision that
covers any kind of physical or psychological risk to the
No. 01-2107                                                 25

woman from any of its provisions, including presumably
the ‘presence’ requirement.” Post at 47, n.2. In doing this, the
dissent has mischaracterized the majority opinion as well
as the Indiana Supreme Court’s construction of the statute
before us. We in the majority, when stating that Indiana’s
emergency bypass has been “held to encompass any kind
of threat to the woman’s health or safety,” ante at 14, are
referring to the Indiana Supreme Court’s statement
that the “medical emergency exception excuses a woman
from the informed consent requirement when there is a
significant threat to her life or health, physical and mental”
but that “severe-but-temporary conditions in which an
abortion is not the medically necessary treatment are not
covered by the exception.” Newman, 671 N.E.2d at 111.
“Federal courts must interpret a state statute as that state’s
courts would construe it.” Brownsburg Area Patrons Affect-
ing Change v. Baldwin, 137 F.3d 503, 507 (7th Cir. 1998).
In light of Newman’s interpretation of the emergency
bypass provision, I disagree with the dissent’s misinterpre-
tation of the legislature’s intent wherein it asserts that
the bypass shall apply in situations when the alleged
emergency determination is triggered by simple compli-
ance with the 18-hour notice-and-waiting provisions,
which will in turn expose the woman to either: (1) a tempo-
rarily greater risk of harm from an abusive parent, spouse,
or partner; or (2) a temporary period of emotional distress,
mental anguish, or trauma. See Newman, supra at 108-11.
  Furthermore, even if I were to ignore the decision of the
Indiana Supreme Court and the many methodological
flaws within the JAMA study, it is evident that the
very language of the study disproves the theory that the
effects of Indiana’s abortion law will be the same as Missis-
sippi’s, for the study’s authors admit on the final page of
their study that the burdensome effects of abortion legisla-
tion “may be greater in states that have relatively fewer
abortion providers” (Mississippi) than in other states
(Indiana). According to the authors:
26                                                  No. 01-2107

     The availability of abortion providers is also impor-
     tant to consider. The effect of mandatory delay stat-
     utes necessitating 2 visits to a provider may be great-
     er in states that have relatively few abortion providers.
     In Mississippi, there were only 8 abortion providers
     in the entire state in 1992 or 1.3 providers per 100,000
     women aged 15 to 44 years. . . . [T]he large decline in
     abortion rates we observed in Mississippi may not oc-
     cur in states with greater availability of abortion pro-
     viders both within the state and among neighboring
     states.
(Ex. 224 at 658.) The undisputed evidence in this record
establishes that: (1) Indiana has eleven more abortion
clinics than Mississippi; (2) Indiana women have much
easier access to clinics in nearby states than Mississippi
women; and (3) Indiana women, on average, live closer
to abortion clinics than Mississippi women.2 More than
99 percent of Indiana women—but only 85 percent of
Mississippi women—live within 100 miles of an abortion
clinic.3 (Tr. 67-72). Thus, even if we were to accept the
JAMA study at face value, we would be forced to accept the
fact that Indiana’s law will be far less burdensome than
Mississippi’s.
  Providing neither support nor an analysis for his ruling,
the district judge found that “the Mississippi results did



2
  The record establishes that in 1992 there were 19 abortion
providers in Indiana, or 1.44 providers per 100,000 women aged
15 to 44 years. (Ex. 221).
3
   The demographics of Utah also are quite different from Indi-
ana’s. More than 95 percent of Utah’s abortions are performed
in Salt Lake City. Only two abortion providers are located outside
of Salt Lake City, and nearly all women living outside of the Salt
Lake City area live more than 100 miles from an abortion clinic.
(Tr. 70-72).
No. 01-2107                                                      27

not correlate at all with distance or geography” and then
somehow concluded that the effects of Indiana’s statute
“are likely to be equivalent to the effects of the similar
law in Mississippi.” 132 F. Supp. 2d at 1175. The trial
judge’s finding is beyond the realm of reasonable specula-
tion and may best be classified as unworthy of credence.
Comparing Indiana to Mississippi is like comparing a
turnip to a loaf of bread. As the majority observes, neither
the Mississippi study nor any other evidence cited by the
plaintiffs establishes that the population and demographics
of Mississippi and Indiana are similar in terms of “urban-
ization, income, average distance from an abortion clinic,
[or the] average price of abortion.” Ante at 11. Nor is there
evidence of similarity between Mississippi and Indiana in
terms of their availability of social support services, at-
titudes towards abortion, respective success with adoption
and abortion alternative programs, or countless other
factors that might allow us to equate the two states with
any degree of confidence.4
  The dissent spends several pages arguing the proposi-
tion that “[o]nly by ignoring key points such as the num-
ber of women” in Mississippi “who willingly undertook
the burden of seeking an abortion out-of-state, where
they could have the entire procedure accomplished in one
visit, rather than staying in-state and enduring the two-
visit burden, can the majority come to the result it does.”
Post at 61. The dissenting judge ignores the key fact


4
  Mississippi, for example, consistently ranks among the lowest
states in the nation in terms of government funding for public
schools (48th in 2000). As a result of this lack of funding, products
of these schools obviously cannot be as well prepared as their
sisters in Indiana to throughly understand and operate the type
of electronic maze of telephonic options (as the district court
suggests), particularly when the decision is joined with the life
or death decision.
28                                             No. 01-2107

that nothing in this record answers the critical question
of why some Mississippi women left the state to abort
their pregnancy. A woman might very well think twice
about her momentous decision if she believed that her
identity were to become known within her local commun-
ity. On the other hand, we are cognizant of the fact that
even a small increase in the cost might dissuade an al-
ready vacillating woman living near the poverty level.
Since nothing in this record distinguishes “between those
incidental effects [e.g., slightly increased cost or time
delay] of the statute which make the right to choose
more inconvenient or costly and those direct effects which
actually prevent women from obtaining an abortion,”
Eubanks v. Schmidt, 126 F. Supp. 2d 451, 457 (W.D. Ky.
2000), it is impossible to know whether “the waiting peri-
od, as opposed to some other factor or factors, caused the
negative abortion trend in Mississippi.” Karlin v. Foust,
188 F.3d 446, 488 (7th Cir. 1999). It also is impossible
to come to a well-reasoned and logical conclusion based
on the record before us whether the laws of the state
of Indiana will have a similar impact as Mississippi’s
laws. See id.
   For the reasons set forth above, it is apparent that the
district court’s reliance upon the Mississippi data (the
Henshaw study) to predict the effects of materially differ-
ent legislation in Indiana (notice-and-waiting) piles a
mountain of speculation upon a foundation of quicksand.
I am convinced that the district judge erred when he re-
lied on the biased JAMA study when searching for a way
to enjoin Indiana’s abortion-control statute. See Gen-
eral Elec. Co. v. Joiner, 522 U.S. 136, 144-45 (1997) (ex-
pert studies based on data that was “so dissimilar to the
facts presented in this litigation” were irrelevant and
inadmissible); Daubert, 509 U.S. at 591-92 (expert studies
that fail to establish “a valid scientific connection to the
pertinent inquiry” before the court are irrelevant and
inadmissible).
No. 01-2107                                                29

                             II.
                             A.
  Even if the plaintiffs had somehow been able to produce
reliable evidence in support of the trial judge’s belief
that Indiana’s abortion rates will decline 10 to 13 percent
as a result of the state’s informed consent laws, Indiana’s
statute would still pass constitutional scrutiny, for a law
enacted that seeks to promote a legitimate state inter-
est will be deemed valid unless, “in a large fraction of the
cases in which the law is relevant, it will operate as a
substantial obstacle to a woman’s choice to undergo abor-
tion.” Casey, 505 U.S. at 895 (emphasis supplied). Accord-
ingly, I write separately to explain my disagreement with
the dissent’s contention that “we would still be required to
enjoin” Indiana’s statute even if it blocked a much smaller
percentage of Indiana women—“ ‘only’ 1%” of the popula-
tion—from exercising their “right to choose.” Post at 46.
   In determining whether Indiana’s notice-and-waiting
provisions are lawful, we must inquire whether women
in Indiana seeking abortions, who are unable to qualify
for any of the numerous exceptions to the law, will bear
added costs and inconveniences from complying with
the notice-and-waiting provision that are so burdensome
that they will have the direct effect of preventing a “large
fraction” of those women from obtaining abortions. See
Casey, 505 U.S. at 894-95; Eubanks, 126 F. Supp. 2d at 456.
I am of the opinion that the dissenting judge misinter-
prets Casey when she argues that “Casey made it clear”
that “we would still be required to enjoin [Indiana’s statute]
if it affected ‘only’ 1%, the number presumptively affected
by the spousal notification rule in Pennsylvania.” Post at 53,
46. The Casey Court stated that it was enjoining Penn-
sylvania’s spousal notification law because a “large frac-
tion” or a “significant number” of a subgroup of the one
percent of women who feared complying with the law
30                                               No. 01-2107

were “likely to be deterred from procuring an abortion”—
not because the law imposed some insubstantial bur-
dens upon one percent of women in the state. Casey, 505
U.S. at 894-95.
  According to the Court:
     The analysis does not end with the one percent of
     women upon whom the statute operates; it begins
     there. Legislation is measured for consistency with
     the Constitution by its impact on those whose conduct
     it affects. . . . The proper focus of constitutional in-
     quiry is the group for whom the law is a restriction,
     not the group for whom the law is irrelevant. . . . Of
     course, as we have said [the Pennsylvania statute’s]
     real target . . . is married women seeking abortions
     who do not wish to notify their husbands of their
     intentions and who do not qualify for one of the statu-
     tory exceptions to the notice requirement. The unfortu-
     nate yet persisting conditions we document above
     will mean that in a large fraction of the cases in which
     [the statute] is relevant, it will operate as a substan-
     tial obstacle to a woman’s choice to undergo an abor-
     tion. It is an undue burden, and therefore invalid.
Id. (emphasis supplied). In other words, Casey held that
Pennsylvania’s law was invalid not because it imposed
additional burdens upon one percent of the state’s women
but rather because it effectively prevented a “large fraction”
of women within that group of one percent of women from
obtaining abortions altogether. See id. at 895.
  The Casey plurality did not explain, and thus we refuse
to peer into the dark abyss of speculation in an attempt
to determine at precisely what point a fractional part of
a group becomes an impermissibly “large fraction” and
a statute becomes unduly burdensome. “To the extent I
can discern any meaningful content in the ‘undue burden’
standard as applied in the joint opinion, it appears to
No. 01-2107                                                31

be that a State may not regulate abortion in such a way
as to reduce significantly its incidence.” Id. at 992 (Scalia,
J., dissenting). However, even assuming in the case
before us that some number of women will be burdened
by the law, it is clear that a law which incidentally pre-
vents “some” women from obtaining abortions passes
constitutional muster. Indeed, Casey upheld a parental
notification law despite the district judge’s undisputed
finding that, in “some” of the 46 percent of cases where
a minor can neither obtain the requisite consent of a par-
ent nor avail herself of the judicial bypass provisions, the
law “may act in such a way as to deprive [the minor] of
her right to have an abortion.” Planned Parenthood v.
Casey, 744 F. Supp. 1323, 1356-57 (E.D. Pa. 1990) (factual
findings 237 and 255). Though the requirement was likely
to prevent “some” minors from exercising their right
to choose, the Court refused to interfere and ruled that
“the one-parent consent requirement and judicial by-
pass procedure are constitutional.” Casey, 505 U.S. at 899.
  The dissenting judge pushes the envelope and expounds
a new theory of law without the citation of case law up-
holding the premise that a statute is unconstitutional if
it prevents even one percent of the relevant population
from obtaining an abortion, post at 53, and stretches the
notion of substantive due process beyond reasonable lim-
its. Were we to accept the dissent’s argument, we believe
the Supreme Court would have found Pennsylvania’s
parental consent statute to be unduly burdensome. But
the Court chose not to strike down the Pennsylvania
statute, and I believe it defies logic to argue that one
percent of any group is a “large fraction” of that group.
In light of the Justices’ repeated use of words such as
“a significant number of women,” and “many women”; its
estimate that millions of women would be burdened by
a spousal notice law; and the most informative comments
of Justice Stevens and Justice Scalia that restrictions
32                                                     No. 01-2107

are impermissible only if they are “severe,” id. at 920,
and lead to “significant” reductions in abortion rates, id.
at 992, I am of the opinion that the challenged legisla-
tion before us is constitutional, even though, as the major-
ity observes, the district court concluded that “the stat-
ute . . . raises the cost (both financial and mental) of
an abortion,” ante at 2, and “will reduce by 10% to 13%
the number of abortions performed in Indiana.” See Mem-
phis Planned Parenthood, 175 F.3d at 462-63. Cf. Okpalobi
v. Foster, 190 F.3d 337, 354 (5th Cir. 1999).


                                 B.
  My belief is further supported by Casey’s forceful state-
ments distinguishing between the constitutionality of
mandatory informed consent laws (which are lawful) and
mandatory spousal notification laws (which are not).
Although under Casey, states may not enact spousal
notification laws embodying views that are “repugnant
to our present understanding of marriage and of the na-
ture of the rights secured by the Constitution,”5 Casey,
505 U.S. at 898, “it does not at all follow that the State
is prohibited from taking steps to ensure that [the choice
to end a pregnancy] is thoughtful and informed.” Id. at


5
  Although the Casey plurality dismissed the father’s interests
in the life of his unborn child, it is important to note that the four
dissenting Justices were of the opinion that the state “has
legitimate interests both in protecting the interests of the father
and in protecting the potential life of the fetus, and the spousal
notification requirement is reasonably related to advancing those
state interests.” Casey, 505 U.S. at 974 (Rehnquist, C.J., dissent-
ing in relevant part). “By providing that a husband will usually
know of his spouse’s intent to have an abortion, the provision
makes it more likely that the husband will participate in decid-
ing the fate of his unborn child, a possibility that might other-
wise have been denied him.” Id.
No. 01-2107                                                33

872. It is incumbent upon the federal judiciary to respect
basic principles of federalism and give considerable defer-
ence to a state legislature’s carefully reasoned decision to
“enact rules and regulations designed to encourage [the
woman] to know that there are philosophic and social
arguments of great weight that can be brought to bear in
favor of continuing the pregnancy to full term and that
there are procedures and institutions to allow adoption
of unwanted children as well as a certain degree of state
assistance if the mother chooses to raise the child her-
self.” Id.
  This record reflects that the Indiana General Assembly
held a full panoply of hearings, engaged in extended floor
debates, and considered numerous amendments offered
by legislators prior to enacting the informed consent law
before us today. Absent a clear constitutional violation,
neither a federal district court nor an appellate court
should ever take it upon itself to strike down legislation
merely because it disagrees with the legislation enacted
by democratically elected state representatives. Informed
consent laws, having notice-and-waiting periods like In-
diana’s, should thus be upheld, for the Supreme Court
has held that the “idea that important decisions will be
more informed and deliberate if they follow some period
of reflection does not strike us as unreasonable, particularly
where the statute directs that important information be-
come part of the background of the decision” concerning
the life or death of the child. Casey, 505 U.S. at 885 (em-
phasis supplied). See also Planned Parenthood v. Danforth,
428 U.S. 52, 67 (1976).
   The Indiana General Assembly enacted its notice-and-
waiting statute in an effort to alleviate a widespread
problem. Witnesses at legislative hearings reported that
literally hundreds of Indiana women were suffering ser-
ious regret and long-term physical, emotional, and psycho-
logical damage as a result of their choice to terminate
34                                                 No. 01-2107

their pregnancies without being properly informed about
the risks, complications, and alternatives to the procedure.
A Woman’s Choice v. Newman, 904 F. Supp. 1434, 1449
(S.D. Ind. 1995).6 The intent of the legislature, according
to the Supreme Court of Indiana, was to reduce the risk
of abortion by “ensur[ing] that women receive the best in-
formation available” regarding the moral, social, psychologi-
cal, and medical issues relevant to deciding whether
to undergo the procedure. Newman, 671 N.E.2d at 111.
  Included in the information that must be provided to
the patient is: (1) the name of the abortionist; (2) the na-
ture of the proposed procedure; (3) the risks and alterna-
tives to the procedure; (4) the probable gestational age
of the fetus; (4) the existence of medical assistance benefits
and abortion alternatives; and (5) the father’s legal re-
sponsibility to assist in the support of the child if the
child is carried to term. Ind. Code §16-34-2-1.1. I am con-
vinced that the Indiana General Assembly has made a
reasonable and lawful decision when enacting this in-
formed consent bill in an effort to ensure that the wom-
an’s choice regarding the life or death of her child has
been both knowingly and voluntarily made, after ex-
tended debate and careful reflection.



6
  The risk of suicide for women who have abortions is both ser-
ious and real, if often under reported. See B. Garfinkel et al.,
Stress, Depression and Suicide: A Study of Adolescents in Minne-
sota (1986) (finding that a teenage girl in Minnesota was ten
times more likely to attempt suicide if she had undergone an
abortion in the previous six months than a comparable girl who
had not had an abortion); Suicides After Pregnancy in Finland,
1987-94: Register Linkage Study, 313 British Med. J. 1431-34
(Dec. 7, 1996) (concluding that Finnish women who had induced
abortions had a suicide risk three times that of the general pop-
ulation and six times that of women who gave birth).
No. 01-2107                                                35

  This legislation will assist women in understanding that
abortion is an invasive procedure that may very well
have painful psychological, physical, and moral conse-
quences. The woman undergoing the abortion may very
well experience serious psychological disorders and men-
tal health problems in the form of depressive psychosis
(including the risk of suicide) both before, during, and
for many years following her decision—perhaps even for
a lifetime. Added to this mental strain and anguish are
the almost endless number of physical risks involved,
including trauma, permanent damage to reproductive
and other vital organs, dysfunction of the cardiovascular
or respiratory system, internal bleeding or hemorrhaging,
embolism, and allergic reactions. Other medical factors
to be considered in making a mature, informed decision
include the type of abortion to be performed, the woman’s
past medical and psychological history, her physical re-
action to previous medical procedures, her tolerance for
certain medications, the likelihood of contracting a uterine
infection, the chance that the placenta and fetus will
not be completely removed, the potential for future difficul-
ties in bearing children, and even the possibility of sexual
sterility. See Zbaraz, 763 F.2d at 1549-50 (Coffey, J.,
dissenting).
  The Indiana statute requires that the name of the
abortionist be made known to the patient, thus giving
her an opportunity to review the credentials, qualifications,
and experience of the physician, inquiring into whether
he is a board-certified gynecologist, is accurate in his preg-
nancy term diagnosis, and is familiar with both the proce-
dure and the myriad complications that may very well
arise during the procedure. See id. at 1550. In making
this decision, she is entitled to know whether the abor-
tion procedure is being performed by “a well-trained,
qualified surgeon or simply a second-rate surgeon who
entered the abortion practice because he was denied hos-
36                                              No. 01-2107

pital staff privileges by a medical peer review committee
after questionable medical procedures or inferior surg-
ical technique.” Id. at 1552. Such information is essential
to making a responsible decision.
  The woman also will receive information regarding eco-
nomic issues, such as the father’s obligation to contribute
to the support of the child, the availability of medical
benefits and child care, and the right and possibility
of giving up the baby to a loving adoptive family. After
receiving such information, it also is probable that the
best interests of the client would be better served were
she to be granted a reasonable period of time to reflect
upon the information recently made known to her deal-
ing with the possible social and psychological problems
arising from the decision. Hopefully, the medical profes-
sionals who meet with the woman will be well-trained in
order that they might prepare the patient to confront
and resolve the possible feelings of anger, fear, depression,
and confusion she may encounter towards herself and/or
the father, the onset of guilt and overall withdrawal
from society, and the all too frequent threat of the taking
of one’s own life. See id. at 1550; ante at 34, n.6.
  It also is reasonable for a state legislature to have
believed that the most efficient way to safeguard the
health, safety, and well-being of the pregnant woman
would be to allow her to receive the above-stated infor-
mation during a face-to-face meeting with medical profes-
sionals. It was most unfortunate and inappropriate for
the court to accept the proposition that voluntary con-
sent for an abortion may be insured by a patient dialing
an 800-phone number, touching certain digits on her key-
pad, and then passively taking in information through the
telephone. See 904 F. Supp. at 1452.
  Only a direct, face-to-face meeting will serve to allow
the patient and the doctor to have a full and complete
No. 01-2107                                                    37

understanding of the possible problems that might arise
during or after the invasive procedure. This—and only
this—type of meeting is the way to determine whether
the client is giving an informed consent or is conveying
a wish to postpone the procedure. Personal contact is vi-
tal to any question of informed consent, for it allows the
medical expert the best opportunity to observe the verbal
and nonverbal behavior of the patient by focusing on her
reactions and responses to questions, her facial expres-
sions, attitude, tone of voice, eye contact, posture and
body movements, confused or nervous speech patterns
and countless other factors that are indiscernible by tele-
phone but may reveal incongruities between what the
patient says and what she actually feels or believes. Cf.
United States v. French, 291 F.3d 945, 951 (7th Cir. 2002);
United States v. Mancillas, 183 F.3d 682, 701 n.22 (7th
Cir. 1999).
  As a result, a face-to-face consultation occurring a rea-
sonable time before the abortion “may disclose what a
telephone interview will mask: whether a woman is ap-
prehensive, uncertain, or equivocal about whether to
have an abortion; whether she needs or wishes some
additional information; or whether she wishes, but may
find it difficult, to ask some additional question or explore
some other alternative.”7
  In the Indiana House of Representatives, the chief
sponsor of this bill stated during extensive debates that
it is important for women to receive this information
either in the presence of the abortionist or a well-schooled
and -trained physician’s assistant, licensed practice nurse,
or midwife because the patient might very well “want


7
   Brief Amicus Curiae of the United States Conference of Catholic
Bishops and the Indiana Catholic Conference at 7-8 (internal
citations and ellipsis omitted).
38                                              No. 01-2107

to talk personally to the person who may be performing” the
procedure and would benefit from personal, face-to-face
consultation instead of meeting the professional for the
first time “on the operating table” and it is unclear wheth-
er “this is the doctor or the person you’re supposed to
be talking to.” Newman, 904 F. Supp. at 1464-65.
  Indeed, the need for an in-the-presence requirement
was underscored by testimony at the preliminary injunc-
tion hearing, where a woman who had just recently under-
gone the procedure at an Indiana abortion clinic testified
she never saw her doctor until he began the procedure,
never saw his face (for it was covered with a surgical mask),
and never learned his name because he never spoke with
her. The woman testified as follows: “[A female assisting
nurse] said, “ ‘This is your doctor,’ and I said, ‘Does my
doctor have a name?’ And he giggled and she smiled, but
I don’t know who he was. And he did the procedure. He
never talked to me. He talked to her. They talked about
something, I can’t even remember, and it was over. And he
left.” (Tr. 416-17).
  Some of the materials that the General Assembly directed
the abortionist to provide to the woman, in order that
she might be properly informed before making one of
the most important decisions of her entire life and to
minimize as best as possible the potential for future
physical or psychological injuries, cannot be accurately or
easily conveyed through other media, as the district judge’s
injunction requires. The General Assembly was of the
opinion that it is essential for the woman to be well-in-
formed among other things, of the “probable gestational age
of the fetus” and also be given the option of seeing a pic-
ture or drawing of the fetus and its dimensions. Ind. Code
§ 16-34-2-1.1(1). It is nigh unto impossible to provide a
picture or drawing of a pre-born child over the telephone
unless both the patient and the abortion clinic are equipped
with expensive, highly advanced videoconferencing equip-
No. 01-2107                                                39

ment. Furthermore, any attempt to provide an illustra-
tion through the mail without having first met with the
patient for a physical examination may potentially be
misleading and inaccurate. The district judge’s refusal to
enforce Indiana’s requirement of face-to-face meetings
between the health care provider and the pregnant woman
emasculates the statute and undermines the very intent
of the legislature.
  In my opinion, it was an abuse of discretion for the
district judge to disregard controlling legal authority, cast
aside the opinions of qualified medical experts and the
judgment of the people of Indiana as represented by the
elected members of the Indiana General Assembly, and
declare that the “in the presence” requirement is not
“reasonably likely to provide any genuine benefit” to Indi-
ana women. Newman, 904 F. Supp. at 1465. Not many
judges are versed in the nuances of the practices and tech-
niques of the medical profession. Thus, the judiciary is “ill-
equipped to substitute [its] views regarding what is medi-
cally adequate, proper, or antiseptic” for those of the
legislature, which acts with the full benefit of evidence
received through hearings, debates, and meetings with
the people of the state. Ragsdale, 841 F.2d at 1389 (Coffey,
J., dissenting).
   The trial judge’s questionably reasoned ipse dixit, pro-
nounced without the support of even one citation to the
record, invades the legitimate province of the legislative
and executive branches and places a straitjacket upon
their power to regulate and control abortion practice. As a
result, literally thousands of Indiana women have under-
gone abortions since 1995 without having had the benefit
of receiving the necessary information to ensure that
their momentous choice is premised upon the wealth of
information available to make a well-informed and educated
life-or-death decision. I remain convinced that the trial
judge abused his discretion when depriving the sovereign
40                                              No. 01-2107

State of Indiana of its lawful right to enforce the statute
before us. I can only hope that the number of women in
Indiana who may have been harmed by the judge’s decision
is but few in number.


                            III.
  In Indiana, according to the preamble to its abortion
control statute, “[c]hild birth is preferred, encouraged, and
accepted over abortion.” Ind. Code § 16-34-1-1. Furthermore,
“in America, we respect the sanctity of human life.” Walsh
v. Mellas, 837 F.2d 789, 798 (7th Cir. 1988). Pro-life legis-
lation that fails to pose a substantial obstacle for 87 to 90
percent of a state’s women, and may have the incidental
effect of reducing the demand for abortions by merely 10
to 13 percent, is reasonable, sensible, and lawful under
the Constitution of the United States and the State of
Indiana. Because this is the thrust of Judge Easterbrook’s
reasoning, I am pleased to join his opinion.




  DIANE P. WOOD, Circuit Judge, dissenting. In today’s
opinion, the majority disregards the standards that were
established by the Supreme Court in Planned Parent-
hood of Southeastern Pennsylvania v. Casey, 505 U.S. 833
(1992), for evaluating laws that impose burdens on a
woman’s right to seek an abortion, and it brushes aside
the painstakingly careful findings of fact the district court
made in support of the limited preliminary injunction it
issued against Indiana’s so-called informed consent law,
Ind. Code § 16-34-2-1.1. The careful reader of the major-
ity’s opinion will see that the majority regrets the fact
that the Supreme Court held in Stenberg v. Carhart, 530
No. 01-2107                                              41
U.S. 914 (2000), that pre-enforcement challenges of abor-
tion statutes, like the one presently before us, are per-
missible. Nevertheless, Stenberg is the law of the land
and we must follow its direction, including its endorse-
ment of the constitutional standards governing abortion
legislation first articulated by the Casey plurality. See
Stenberg, 530 U.S. at 921. That direction is by no means
the opaque mess the majority accuses the Supreme Court
of creating. In my view, the Court has not left us with
“irreconcilable directives” nor has it put courts of appeals
“in a pickle.” Ante at 7. At the most, if we were reviewing
legislation in some field unrelated to abortion (or speech),
we might be faced with the problems the majority de-
scribes. As for abortion regulation, the Court’s guidance
is crystal clear. In the end, the majority concedes that
Stenberg governs, which ought to be enough for present
purposes to lead to an affirmance of the district court’s
grant of the injunction.
  When one follows the analytical path outlined in Casey,
it becomes clear that the district court did not abuse its
discretion when it concluded that one narrow require-
ment of Indiana’s law had to be enjoined. In support of
that conclusion, the court found that in the particular
circumstances faced by Indiana women, and on the basis
of the expanded factual record that the Supreme Court
invited in Casey, the law’s requirement that women receive
certain advice “in the presence” of “the physician who is
to perform the abortion, the referring physician or a
physician assistant” (§ 16-34-2-1.1(1)) amounts to an
unconstitutional “undue burden” on the abortion decision.
I would affirm the district court’s decision.
  Before turning to the areas of disagreement that lie
between the majority and me, it is important to point out
that we also share some areas of agreement. First, it is
clear that Indiana’s requirement to furnish the statutory
information “in the presence of the pregnant woman”
42                                              No. 01-2107

(instead of, for example, mailing written materials, hav-
ing a telephone conversation, or visiting a local doctor
who is neither the referring physician nor the physician
who will perform the procedure) is one that raises the cost
of obtaining an abortion. This is because the “presence” rule
normally necessitates two trips to the abortion facility.
  Second, the majority notes, and I agree, that there are
both unconstitutional ways in which costs may be raised
and constitutional ones: an increased cost is unconstitu-
tional if it is has the purpose or effect of forcing some
women to give up their constitutional right to choose
abortion; it is constitutional if it genuinely furthers the
state’s legitimate interest in persuading women not to
select abortion when faced with an unwanted pregnancy.
  Third, I agree with the majority that the standard of re-
view for constitutional or legislative facts is more search-
ing than the one we use for historical facts. That does
not mean, however, that we may disregard the district
court’s findings of historical fact. To the contrary, the
Supreme Court has emphasized that we owe deference to
such findings even in constitutional cases. See Ornelas v.
United States, 517 U.S. 690, 699 (1996) (“a reviewing
court should take care both to review findings of histor-
ical fact only for clear error and to give due weight to
inferences drawn from those facts by resident judges
and local law enforcement officers”). Were we to abandon
that rule, many constitutional matters would receive
far less restrained review than we presently give them:
from possible violations of the Fourth Amendment, to the
voluntariness of confessions, to the First Amendment pro-
tection accorded to public employee speech.


                             I
  Turning now to the way in which we should resolve
this appeal, it is useful to begin with some reminders
No. 01-2107                                              43

about what Casey held. (For ease of exposition, I refer to
Casey alone rather than to “the Casey standard as endorsed
in Stenberg,” since the latter formulation, while more
accurate, is needlessly cumbersome.) First, Casey dictates
how to draw the line between permissible state regula-
tion and unconstitutional regulation:
    Numerous forms of state regulation might have the
    incidental effect of increasing the cost or decreasing
    the availability of medical care, whether for abortion
    or any other medical procedure. The fact that a law
    which serves a valid purpose, one not designed to strike
    at the right itself, has the incidental effect of mak-
    ing it more difficult or more expensive to procure
    an abortion cannot be enough to invalidate it. Only
    where state regulation imposes an undue burden on a
    woman’s ability to make this decision does the power
    of the State reach into the heart of the liberty pro-
    tected by the Due Process Clause.
505 U.S. at 874. The opinion later elaborates on the undue
burden standard:
      A finding of an undue burden is a shorthand for the
    conclusion that a state regulation has the purpose
    or effect of placing a substantial obstacle in the path
    of a woman seeking an abortion of a nonviable fetus. A
    statute with this purpose is invalid because the
    means chosen by the State to further the interest in
    potential life must be calculated to inform the wom-
    an’s free choice, not hinder it. And a statute which,
    while furthering the interest in potential life or some
    other valid state interest, has the effect of placing a
    substantial obstacle in the path of a woman’s choice
    cannot be considered a permissible means of serving
    its legitimate ends.
Id. at 877.
44                                              No. 01-2107

  Applying this standard, the Court struck down the
Pennsylvania statute’s spousal consent requirement and
the record-keeping requirement relating to spousal notice;
it upheld the statute’s parental consent requirement
(which contained the necessary one-parent and judicial by-
pass provisions), the medical emergency provisions, the
rest of the record-keeping requirements, and the “in-
formed consent” requirement. Knowing both what failed
the new test and what passed it gives litigants a roadmap
of the kind of claims that are likely to succeed, and the
kind of evidence they must present. It also gives us con-
crete guidance on the critical questions now before us:
(1) under the Casey test, must the statute create an “undue
burden” for every single woman, or is it enough that it
create an undue burden for some women; (2) to what ex-
tent are we dealing with empirical, fact-specific issues,
and to what extent with “legislative” issues; and (3) how
must the statute allow for flexible compliance with the
state’s broader goals?
  The first question—how many women must be affected—
is really another way of putting the question about facial
challenges that the majority addresses. Ante at 7. In
this connection, despite its disclaimers, one is left with
the strong impression that the majority is applying ei-
ther United States v. Salerno, 481 U.S. 739 (1987), or
something very close to it. In essence, it holds that a state
statute like the one before us now would be unconstitu-
tional only if there was “no set of circumstances” under
which it was valid—by which it seems to mean that not
a single woman in Indiana would find the law’s bur-
dens tolerable. This is an impermissible back-door appli-
cation of Salerno. Worse yet, it assumes the answer to
the question before us: whether the system Indiana
wants to put in place will unduly burden Indiana women.
Since the pertinent part of the statute has never gone
into force, the majority indulges in the presumption that
No. 01-2107                                               45

the law imposes no burden at all. But this presumption
is found nowhere in our jurisprudence, at least for
laws implicating fundamental constitutional rights. Fur-
thermore, this methodology is inconsistent with Casey.
  Part V–C of Casey addressed the spousal notification
requirement of the Pennsylvania law, also under circum-
stances in which enforcement had not yet begun. The dis-
trict court had found, and the Supreme Court accepted,
that “[t]he vast majority of women consult their husbands
prior to deciding to terminate their pregnancy. . . .” 505
U.S. at 888. We can assume, therefore, that the spousal
notification requirement was not an undue burden, or
any kind of burden, for that “vast majority” of women;
they are already doing what the statute specified. But
the Court went on to consider the plight of women who
were not already consulting the putative father: the
2,000,000 women a year who are the victims of severe
assaults by their male partners. As for those women—“the
victims of regular physical and psychological abuse at the
hands of their husbands,” id. at 893, matters were differ-
ent. The Court found, based on “[t]he limited research
that has been conducted with respect to notifying one’s
husband about an abortion, although involving samples
too small to be representative,” id. at 892, that the spousal
notification requirement was “likely to prevent a signifi-
cant number of women from obtaining an abortion.” Id.
at 893. Later, to underscore the point, it reiterated that
“[t]he analysis does not end with the one percent of wom-
en upon whom the statute operates; it begins there.” Id.
at 894.
  That takes us to the second critical question: whether
the reduction in abortions performed is the result of the
law’s persuasive force or the consequence of the impermis-
sible placement of obstacles in the path of a woman’s
right to choose. One may assume, for the sake of argu-
ment, that fewer women in Indiana will forego an abor-
46                                                  No. 01-2107

tion than did women in Mississippi, according to the stu-
dies in the record. One may further assume that a larger
percentage of women in Indiana who forego an abortion
will do so because they were persuaded by the law’s infor-
mational requirements, contrary to their sisters in Missis-
sippi. No matter: under Casey, our focus must be on those
women who, like those affected by the spousal notification
requirement in Pennsylvania, will forego the abortion be-
cause of the burden, and not because of persuasion.1
  I cannot imagine a more resounding repudiation of
the Salerno approach than the Casey opinion gave. The
majority opinion in Stenberg makes it clear that this was
no accident or oversight. We must therefore look at the
effect of the “in the presence” requirements on the Indi-
ana women upon whom the statute operates: the approxi-
mately 10% (as the record suggests and as the district
court found) who will no longer be able to obtain abor-
tions under the new regime. (Note that the 10% number
could be off by an order of magnitude and we would still
be required to enjoin this part of the law if it affected “only”
1%, the number presumptively affected by the spousal
notification rule in Pennsylvania.)


1
   In fact, the parallel with the spousal notification requirement
in Casey runs deeper than the mere finding of an undue burden.
Were the Supreme Court to have reasoned along the same lines
as the majority of the panel, it would have concluded that the 1%
of women who forego abortions because of the notification re-
quirement have in fact merely changed their minds—been
“persuaded”—after the consultation with their husbands that
would not have occurred but for the notification requirement. The
Court focused on those women who were not persuaded, but who
instead were forced to carry their pregnancy to term because of
the risk of violence or abuse from their male partner. Similarly,
this court should focus on those who are not persuaded because
of the “presence” requirement, but for whom this requirement
is close to the equivalent of a flat prohibition on abortion.
No. 01-2107                                                   47

  But, the majority responds, the Supreme Court in Casey
upheld something almost exactly like the Indiana “in
the presence” requirement when it found that Pennsylva-
nia’s informed consent rules passed muster. Informed con-
sent at the most general level, of course, was not the issue
either in our case or in Casey; under the injunction the
district court entered, every Indiana woman is furnished
with the information the state deems helpful, and when she
shows up for the abortion procedure the doctor can once
again assure herself that the patient’s consent is informed.
Our concern is with the specific way in which the state
wants the information to be transmitted.2
  The majority suggests that Casey has already answered
this question, insofar as it addressed a regulatory regime
with a similar “two visit” rule. But a look at the Casey
opinion shows that the Court was not writing so broadly;
to the contrary, the Court took great pains not to rule
on informed consent/two-visit rules either in general as
a matter of fact or as a matter of law. Instead, it explicitly
limited its holding to the record before it. It stated that


2
   As the majority acknowledges, Indiana’s law has been con-
strued to have an emergency by-pass provision that covers any
kind of physical or psychological risk to the woman from any of
its provisions, including presumably the “presence” requirement.
But that does not distinguish it from Pennsylvania’s statute,
which also relieved a physician of compliance with the informed
consent rules “if he or she can demonstrate, by a preponderance
of the evidence, that he or she reasonably believed that furnish-
ing the information would have resulted in a severely adverse
effect on the physical or mental health of the patient.” 18 Pa.
Cons. Stat. § 3205(c) (1990). The existence of such a statute was
not enough to convince the Court that the spousal consent re-
quirement was permissible. By the same token, the existence of
a similar safety valve in the Indiana statute is not enough to
save the otherwise burdensome “presence” requirement, for the
reasons I explain below.
48                                               No. 01-2107

there was “no evidence on this record that requiring a
doctor to give the information as provided by the statute
would amount in practical terms to a substantial obstacle
to a woman seeking an abortion.” Id. (emphasis added).
There is no reason to treat the phrases “on this record”
and “in practical terms” as casual insertions. The Court
thought that the waiting period question was a close
one, particularly because it would often translate into a
two-visit requirement. The Pennsylvania district court
had not made the necessary findings of fact to show that
a two-visit requirement would amount to an undue bur-
den (largely because that court had applied the old trimes-
ter test from Roe v. Wade, 410 U.S. 113 (1973), and had
invalidated the rule for other, less factually sensitive, rea-
sons). If there could be any doubt remaining on the ques-
tion whether the Court was restricting its ruling to the
record before it, the following passage from Casey should set
it to rest:
     And the District Court did not conclude that the wait-
     ing period is such an obstacle even for the women who
     are most burdened by it. Hence, on the record before
     us, and in the context of this facial challenge, we are
     not convinced that the 24-hour waiting period consti-
     tutes an undue burden.
505 U.S. at 887.
  Casey, therefore, establishes the following guidelines for
the present case: (1) we must evaluate the Indiana law
based on those upon whom it is operating, which is to
say the set of women who will be burdened by the “in the
presence” requirement; (2) if there were no evidence be-
fore the court tending to show that this requirement, like
the spousal notification rule considered in Casey, is “likely
to prevent a significant number of women from obtaining
an abortion,” 505 U.S. at 893, then we would be required
to uphold Indiana’s rule on this facial challenge; but
No. 01-2107                                                  49

(3) since there is evidence that is at least as reliable—if
not much more so—than the evidence on which the Casey
opinion relied in evaluating the spousal notification
rules, we must look at what that evidence shows, deferring
to the district court’s findings of historical fact, just as the
Supreme Court did in Casey. Cf. Ornelas, 517 U.S. at 699.
I now turn to the evidence before the district court.


                              II
  Initially, it is necessary briefly to consider what we mean
by the term “fact” and how a fact may be established.
The majority has tried to explain how and why it is re-
versing the district court, even while it accepts such crit-
ical findings of fact as (1) abortions dropped in Mississippi
after enactment of a two-visit rule, as compared to those
in South Carolina, which did not have a two-visit rule; and
(2) the number of abortions performed in Indiana has not
declined because of the advice given to women pursuant
to the statute. Even though these facts support the dis-
trict court’s finding, the majority argues that the ultimate
finding of an “undue burden” cannot be sustained, largely
because the Supreme Court did not find such a burden
in Casey for a similar rule, nor did this court in Karlin
v. Foust, 188 F.3d 446 (7th Cir. 1999), the decision upon
which the majority places most of its reliance. With respect,
I believe this approach confuses two fundamentally dif-
ferent inquiries: the first concerns the way in which a
certain fact must be established, and the second asks
whether this fact will logically vary from case to case or if,
once properly established, it is “legislative” in nature
such that it cannot be questioned over and over again.
  Casey, as the preceding discussion makes clear, was fo-
cused on the first of those questions. The Court there
decided that the existence of an “undue burden” had not
been established on the record then before it. It left the
50                                              No. 01-2107

door open, however, for later parties to present more
evidence that would cure the gaps in the record that
existed. This point can be illustrated by an analogy to new
drug approval. Suppose a pharmaceutical company ap-
proaches the Food and Drug Administration with an
application for approval of a new drug, Alpha. Naturally,
it submits supporting information to the agency. If, how-
ever, the FDA deems that information insufficient, it will
reject the application. This does not mean that the com-
pany cannot re-apply later, after it conducts more clin-
ical studies or otherwise cures the deficiencies in the ear-
lier record. Based on a fully supported application, the
FDA will decide whether Alpha should be approved as safe
and effective for the designated uses. Our situation is
exactly the same. We now have in this case the “re-applica-
tion” for a finding whether a rule that requires two visits
to the clinic (here, Indiana’s “presence” requirement) con-
stitutes an undue burden. Are there, in other words, women
for whom this rule has the “effect of placing a substantial
obstacle in the path of . . . seeking an abortion of a
nonviable fetus”? 505 U.S. at 877.
  In order to answer that question, we must evaluate
the evidence presented in this particular case. Before do-
ing so, however, it is also useful to note where the con-
cept of “legislative facts”—on which the majority relies—
legitimately applies in this case, and where it does not.
Skipping over the crucial question about the way in which
facts must be established, the majority treats this case
as one in which the factual record is identical to the record
in Karlin and then assumes that if there was nothing
unconstitutional about a two-visit rule in Karlin there
can be nothing unconstitutional here. Burdens are bur-
dens, no matter what state a court is considering. Fur-
thermore, reasons the majority, that is how the Supreme
Court treated efforts to regulate the late-term abortion
procedure at issue in Stenberg, and thus it must be the
way to treat all facts relating to the abortion issue.
No. 01-2107                                              51

  With all due respect, the majority has failed to take
into account significant differences in the record that
was compiled in this case, as compared with the record
before the Karlin court, and it has made assumptions
about inter-state differences that are unsupported in
this record (and, I suspect, unsupportable). Once again,
I discuss the particular evidence in the present record
later. What is important here is to recognize that this
evidence is highly pertinent to the case. A central reason
why the majority treats this as a “failure of proof” case,
to the extent it does, is that it assumes that studies done
in Mississippi, or Utah, or North Carolina, have nothing
to do with Indiana. This assumption is mysterious. What
we are considering, after all, is a simple matter of hu-
man reactions to sets of incentives or disincentives: will
a particular measure be seen as a disincentive at all; if
so, will the obstacle be a mere inconvenience, or will it
effectively ban a particular option? In the field of econom-
ics, we assume that people will react in similar and pre-
dictable ways to incentives. (And sometimes it takes more
than one study to ascertain what the incentive effects
of a particular measure are, even if, once understood,
those effects are presumed to be universal.) Consistently
with that well-accepted proposition, there is every rea-
son here to assume that Indiana women will react to
proven incentives and disincentives in the same way wom-
en from other states (e.g., Mississippi) have been shown
to respond. The Law of Demand is based on generalized
assumptions about human behavior and rationality, and
there is no reason to waste time trying to prove that
people in one area are exceptions to these rules. The Su-
preme Court relied on the same idea in Stenberg: faced
with high uncertainty about which procedures were legal
and which were not, coupled with draconian penalties
for an incorrect guess, it was safe to assume that all
doctors, everywhere, would err on the side of caution
and refuse altogether to perform certain kinds of late-
52                                              No. 01-2107

term abortions. Maybe the Court should have carved out
an exception for doctors in places famous for attracting
gamblers, like Las Vegas or Atlantic City; but for obvious
reasons it did not.
  The majority acknowledges that under the Law of De-
mand, higher prices for abortion will decrease the number
demanded, but (as it also appears to recognize) that is not
the difficult question here. It is instead whether the ob-
served increase in price caused by the “presence” or two-
visit rule is a permissible one under the undue burden
analysis. See City of Los Angeles v. Alameda Books, Inc., ___
U.S. ___, 122 S. Ct. 1728, 1742 (2002) (Kennedy, J., concur-
ring) (reduction in demand is merely the first step of an
analysis on the permissibility of a regulation: the crucial
step is whether that decrease was achieved through al-
lowable governmental action). That is precisely the issue
that the Court identified in Casey as an empirical point,
where a different result was possible on a more complete
record. It is unclear at best to me why the two judges in the
majority on this panel think that they know better than
the district court judge, who heard all the testimony and
weighed all the evidence, what the answer is to the question
whether a critical number of Indiana women would ex-
perience the “in the presence” rule as such a significant
burden that it would effectively prevent them from exer-
cising their constitutionally protected choice. Instead of
respecting the district court’s extensive work, the major-
ity finds flaws with the evidence on which the court
based its factual findings. It thinks, for instance, that
the evidence in the record should have taken into ac-
count factors like degree of urbanization, average dis-
tance to abortion clinics, and income levels. Ante at 11.
  But this simply leads to the majority’s second misunder-
standing about the legal significance of the differences
between Mississippi and Indiana that these factors might
reveal. At best, studies incorporating these variables
No. 01-2107                                                  53

at a greater level of detail will indicate that there are
some women in Indiana for whom the “presence” rule is
not a problem, just as there were many women in Penn-
sylvania who did not anticipate any problem with spou-
sal notification. Surely the majority does not think that
every woman in Indiana lives close to a clinic; like
all states, Indiana has significant rural areas and sig-
nificant numbers of people living far from a reproduc-
tive health services facility. (There are 11 abortion clin-
ics in Indiana, see Indiana Family Institute, Fact Sheet:
Abortion in Indiana, at http://www.hoosierfamily.org/
FactSheet13.html, covering a territory of some 36,000
square miles, see U.S. Census Bureau, State and Coun-
ty QuickFacts, at http://quickfacts.census.gov/qfd/states/
18000.html. That adds up to one abortion clinic on the
average for almost every 3,300 square miles. And, need-
less to say, it is quite unlikely that these clinics are distrib-
uted with perfect geographical regularity; to the extent
the clinics are concentrated around major cities like
Indianapolis, that means that other women in rural Indi-
ana will live substantial distances away from the nearest
facility.) At most, the details the majority demands might
suggest that more Indiana women can withstand the
burdens of the Indiana statute than their counterparts
in Mississippi could. But the question is not, for example,
whether Indiana women as a group live closer to abortion
clinics. It is whether an Indiana woman living 60 miles
away from a clinic in Indiana who cannot afford (either
financially, socially, or psychologically) to make two vis-
its, will respond the same way a Mississippi woman living
60 miles away from a clinic in Mississippi with similar
constraints did. To repeat, Casey made it clear that the
set of women we must consider are those who are bur-
dened by the law, and it found 1% enough to justify strik-
ing down the spousal notification rule. Maybe 10% of the
women in Mississippi have that problem and “only” 3%
of women in Indiana do. No matter. The district court
54                                           No. 01-2107

was quite reasonable to find that women in Indiana are
like all other people and that their responses will be the
same as those of women elsewhere.
  Or it could be that the majority thinks that women in
Indiana are more likely to be persuaded by the “presence”
requirement than are women in Mississippi, so that
the decrease in abortions due to the requirement could
be attributed to the constitutionally permissible persua-
sive force of the law. Again, however, all the previous
criticisms apply: the question is not whether more women
in Indiana are persuaded than are women in Mississippi
(bearing in mind that there was no evidence before the
district court indicating why that should be the case). It
is instead whether a sufficient number of Indiana wom-
en (something akin to the 1% of Casey) are not so per-
suaded, and yet are among those who will be forced to
forego their right to choose.
  The majority rejects wholesale the relevance of the
Mississippi studies (and several other studies) by imply-
ing that the district court clearly erred in its decision
that Indiana women would react to burdensome two-
visit requirements in the same way, and for the same
reasons, as Mississippi women did. But even in this con-
text, it offers no reason at all to believe that Indiana
women are so idiosyncratic, nor in my view could it. The
Supreme Court has consistently endorsed the use of
studies from other states or areas—shared experience is
exactly how the “laboratories” in the several states ought
to work. See, e.g., Renton v. Playtime Theatres, Inc., 475
U.S. 41, 51-52 (1986) (in the First Amendment context,
no requirement that “a city, before enacting such an
ordinance, [ ] conduct new studies or produce evidence
independent of that already generated by other cities, so
long as whatever evidence the city relies upon is reason-
ably believed to be relevant to the problem that the city
addresses.”).
No. 01-2107                                               55

                            III
  Turning now to the evidence demonstrating that the
Indiana “presence” rule indeed constitutes an undue bur-
den, we find detailed and meticulous findings from the
district court to support that proposition. This evidence
was entirely competent to support the district court’s
decision; Casey’s discussion of the spousal notification
rule makes it clear that evidence on undue burden does
not have to meet some heightened standard of perfection.
To the contrary, the Court there relied on “limited re-
search that has been conducted with respect to [the issue
at hand, there notifying one’s husband about an abor-
tion], although involving samples too small to be representa-
tive,” 505 U.S. at 892, to support its conclusion about
spousal notification.
  We have more than zero, and less than perfection, when
it comes to information about the burden the Indiana
statute places on the women affected by the two-visit rule.
The majority, in effect, has not only demanded perfec-
tion; it also wants a showing that some number of Indi-
ana women significantly larger than the number the
Court accepted in Casey are unduly burdened by the law.
Every time the plaintiffs come back with more studies
and more information (as they have surely done here, in
comparison with the record they created in Karlin), the
majority raises the bar higher and tells them to come
back another day—even though this court has specifi-
cally held that “the biases of one study in one case may
be avoided or reversed in the next.” Mister v. Illinois
Cent. Gulf R.R. Co., 832 F.2d 1427, 1437, n.3 (7th Cir.
1987) (Easterbrook, J.).
  In this case, we have evidence, and importantly we
have significant new evidence that has been developed
since Karlin, which answers precisely the kinds of ques-
tions that Karlin directed future plaintiffs to address.
56                                              No. 01-2107

The district court relied on this evidence to conclude
that the “in the presence” part of the Indiana law would
indeed impose an undue burden on enough Indiana
women seeking abortions that this part of the statute
had to be enjoined. The Supreme Court has consistently
endorsed the use of the type of evidence that was pre-
sented here, and has analyzed it in the “factual context
of each case in light of all the evidence presented by
both the plaintiff and the defendant.” Bazemore v. Friday,
478 U.S. 385, 400 (1986). Key among this evidence be-
fore the court was a new (post-Karlin) study published
in the Journal of the American Medical Association
(JAMA), one of the most highly respected journals in
the medical field, and one that meets any conceivable
standard for peer-review. Cf. Daubert v. Merrell Dow
Pharms., Inc., 509 U.S. 579 (1993); Robinson v. California,
370 U.S. 660, 667 n.9 (1962) (relying on findings in JAMA);
Budd v. California, 385 U.S. 909, 912 n.3 (1966) (Fortas, J.,
dissenting from denial of certiorari) (same).
  The JAMA study is a time-series and regression analy-
sis designed to assess the effect of the Mississippi law
on the abortion and birth rates of Mississippi residents
in two ways: first, through a retrospective analysis of
those rates before and after the passage of the statute,
and second, through a comparison between Mississippi
and two similar states, Georgia and South Carolina, nei-
ther of which had a “presence” requirement in effect
at the relevant time but were otherwise similar in the
relevant respects. Regression analyses are an important
tool in much of social science research, as well as in law.
See McCleskey v. Kemp, 481 U.S. 279, 293-94 (1987) (dis-
cussing their role in Title VII of the Civil Rights Act of
1964 cases and in sentencing context); see also Bazemore
v. Friday, 478 U.S. at 398-401 (additional regression analy-
ses conducted in response to criticisms and suggestions by
the district court, all of which confirmed, and some of which
No. 01-2107                                                     57

even strengthened, the study’s original conclusions; further
concluding that multiple-regression analysis need not in-
clude every conceivable variable to establish a party’s case;
and chiding the court of appeals because it “failed utterly to
examine the regression analyses in light of all the evidence
in the record”); Arlington Heights v. Metropolitan Housing
Dev. Corp., 429 U.S. 252, 266 n.13 (1977) (discussing jury
selection context).3
  The difficulty here is that there is no single independent
variable that will show “undue burden.” The only way to
prove that a particular part of a law is imposing an undue
burden on abortion choice is to hypothesize that it might
constitute an undue burden, and then to show that no
other reasonably related variable satisfactorily explains
the drop in abortion rates (i.e., the phenomenon that is
being tested)—essentially a process of elimination. This
is a methodology we have approved before. See In re
Oil Spill by Amoco Cadiz, 954 F.2d 1279 (7th Cir. 1992)
(per curiam). In that case, this court endorsed the use of
simple linear regressions as a way to draw out all other
plausible explanations leaving only the hypothesized one
as a reason for what part of a loss in business was attribut-


3
  It is worth reviewing for a moment what this kind of study does.
A regression takes a dependent variable (here, the decrease
in abortions or abortion rates) and tests it against a number of
independent variables. The independent variables are chosen
before the regression is run; here, for example, they included
factors like the opening of new clinics, changes in marriage
rates, changes in the percentage of the population living in metro-
politan areas, the increased availability of contraceptives, and
changes in per capita income. Once the data is collected, the
researcher runs a regression on each variable, which shows the
effect of that variable, in isolation, on the dependent variable. If
a variable is found to have no meaningful correlation to the de-
pendent variable, it is discarded.
58                                               No. 01-2107

able to a massive oil spill. Id. at 1320. We expressed sat-
isfaction there with this way of getting “a better grip on the
relation between dependent and independent variables” and
reaching “an inference of causation, and of the size of the
effect.” Id. Indeed, the latest pronouncement by the Su-
preme Court in First Amendment matters endorses a study
by the city of Los Angeles aimed at demonstrating the
connection between its ban on multiple-use adult establish-
ments and its interest in reducing crime—a connection that
can only be shown by ruling out some (but clearly not all)
of the other potential independent variables that could
have contributed to the effect on crime. See City of Los
Angeles v. Alameda Books, Inc., supra, ___ U.S. ___, 122 S.
Ct. 1728 (plurality opinion). Dealing with the nature of such
studies, the plurality concluded that a party “does not bear
the burden of providing evidence that rules out every
[other] theory.” Id. at 1735. The study, however imperfect,
was respected for its probative value precisely because of
the lack of evidence presented by the other side to rebut
its finding. As in this case, once the point was made,
the opponent had to produce concrete evidence on the
other side; it was not enough merely to point out an al-
leged imperfection in the study. Id. (respondents did “not
offer a competing theory, let alone data” to counter the
city’s assertions).
  That is exactly what the JAMA study did. It was tai-
lored to explore the question (unanswered in the record
in Karlin) whether the decrease in abortions in Missis-
sippi was an effect not of the persuasive power of the
law, but rather of its burdensome qualities. And it
showed that the latter explanation was the correct one.
The principal outcome measures in the study were birth
rates, abortion rates, the percentage of late abortions, and
the percentage of abortions performed outside the state.
The researchers found that the resident abortion rates
declined 12% more in Mississippi than they did in South
No. 01-2107                                              59

Carolina after the passage of the law, and they declined
14% more in Mississippi than they did in Georgia. Limited
to Caucasian adults, abortions declined 22% more in
Mississippi than in South Carolina and 20% more in
Mississippi than in Georgia. Abortions performed after
the 12-weeks gestation mark increased 39% more in Missis-
sippi than in either South Carolina or Georgia. The per-
centage of abortions performed out-of-state increased 42%
more among women in Mississippi relative to women in
South Carolina.
  The JAMA study also showed that in the 12-month peri-
od after the law took effect, the total rate of abortions
for Mississippi residents decreased by approximately 16%;
the proportion of Mississippi residents traveling to oth-
er states for an abortion increased by about 37%; and the
number of second trimester abortions increased by some
40%. The study concluded that these statistics “suggest
that Mississippi’s mandatory delay statute was respon-
sible for a decline in abortion rates and an increase in
abortions performed later in pregnancy.” The researchers
who conducted the study testified before the district
court that the only salient difference among Mississippi,
Georgia, and South Carolina for these purposes was that
only Mississippi had a two-trip requirement. Otherwise, the
laws regulating abortions in the three states were func-
tionally the same—and no other statistically significant
events had taken place in the various states.
  The district court realized that it needed to address
one final, but critical, question of fact: were declines ob-
served in abortions in Mississippi because women in
Mississippi had been persuaded to forego abortions, or
were the declines because the new law was impermis-
sibly burdening the right to seek an abortion—precisely
the inquiry mandated by Karlin. The court found that the
latter explanation was the correct one, for several reasons,
60                                              No. 01-2107

all amply based on the evidence in the record. First, the
“persuasive power” hypothesis was severely undercut by
the evidence showing that Mississippi women were leav-
ing the state to have their abortions elsewhere and hav-
ing more second-trimester abortions. Those women quite
evidently had not been persuaded to carry their pregnancy
to term; they aborted their pregnancies, but they did it
outside the state of Mississippi or at a later and riskier
time. (And certainly we must assume that the Missis-
sippi legislature was trying to persuade women to forego
abortion, rather than to persuade them to travel out-of-
state for the procedure or to postpone it to a riskier time.)
Second, the court looked at evidence from Indiana it-
self that showed no changes in abortion rates from the
information standing alone (a part of the statute that the
court permitted to take effect, stripped only of the “pres-
ence” requirement). The court discussed other evidence
as well, and I commend its thorough analysis, particularly
its evaluation of similar studies conducted in Utah and
Louisiana. In the end, its conclusion was that the “sum of
this evidence, and the absence of evidence of any persua-
sive effect, shows convincingly that the predicted reduc-
tion in abortion rates would result not from persuasion
but from restrictions posing a substantial obstacle for
some women’s ability to obtain abortions.” As mentioned
before, even if the relative numbers of women who were
persuaded versus burdened are different in Mississippi
and Indiana, the study conclusively reveals that a signifi-
cant number of Indiana women will be unduly burdened
by the “presence” requirement. And those women—not
those who are persuaded, or unaffected, or not even con-
templating an abortion—are those on whom the majority
should have concentrated under Casey and Stenberg.
  Whether this court is looking at the record de novo, under
an abuse of discretion standard, or merely for clear error,
the district court’s findings should stand. I find nothing
No. 01-2107                                                61

in the majority’s speculation that comes close to refuting
the evidence upon which the court relied. See City of Los
Angeles, 122 S. Ct. at 1735 (disapproving of fact that the
“Court of Appeals simply replaced the city’s theory . . . with
its own” and that its analysis “implicitly requires the city
to prove that its theory is the only one that can plau-
sibly explain the data”). Only by disregarding key points
such as the number of women who willingly undertook the
burden of seeking an abortion out-of-state, where they
could have the entire procedure accomplished in one visit,
rather than staying in-state and enduring the two-visit
burden, can the majority come to the result it does.


                             IV
  Finally, although not necessary to my analysis, it is
worth noting that Casey said that “[a] finding of an undue
burden is a shorthand for the conclusion that a state
regulation has the purpose or effect of placing a substan-
tial obstacle in the path of a woman seeking an abortion
of a nonviable fetus.” 505 U.S. at 877 (emphasis added).
The majority considers only the “effect” part of that dis-
junctive test, perhaps thinking that this court’s dismissal of
the “purpose” half in Karlin was binding on the Supreme
Court. I am under no such illusion. I believe, therefore,
that it is appropriate to take a brief look at the purpose
Indiana offered for this regulation, to see if it might ei-
ther help to save the statute or to condemn it.
  The district court found that “[t]here is no evidence
tending to show how the ‘in the presence’ requirement
actually furthers the state’s legitimate interests in mater-
nal health or in protecting potential life.” It said this,
importantly, after the plaintiffs had made an extensive
prima facie showing that the statute furthered neither
legitimate interest; in the sense of a burden of produc-
tion, the court was concerned that Indiana had offered
62                                             No. 01-2107

nothing to the contrary. (Indiana argues strenuously
that the district court imposed an impermissible shift in
the ultimate burden of proof, but it is clear from the
court’s opinion as a whole that it did no such thing; it
was simply addressing the evidentiary vacuum on Indi-
ana’s side in the face of the plaintiffs’ evidence.)
  Indeed, my search of the legislative history of the Indi-
ana statute reveals no reason whatsoever for imposing
a two-visit requirement for the dissemination of the re-
quired information. Acting as if it were conducting ration-
al basis review, the majority speculates that some Indi-
ana legislator might have thought that absorption of in-
formation occurs more effectively when it is transmitted
in person. Maybe so, but that does not explain why the
state could not simply have said that at the point of check-
ing into the clinic, the previously transmitted informa-
tion must be reiterated in person. The change from an
oral communication to an “in the presence” requirement
was added by a floor amendment in the House of Rep-
resentatives that was marked by scant debate. After
some members of the House suggested that the “in the
presence” requirement was intended as an obstacle to
abortion, its chief sponsor stated instead that the con-
cern was that unless the information was given in person,
“how do you know this is the doctor or the person you’re
supposed to be talking to. . . . I would think you would
want to talk personally to the person who may be per-
forming that and know . . . that they are the person in-
deed that they [say they] are.” A special concern with
impostor doctors, or generally with practitioners not
being who they say they are over the telephone is not
a problem that is specific to abortion—or at least there
were no such findings other than a statement that this
possibility (of talking to an impostor) “is very dangerous,
especially when you’re talking about the symptoms
and consequences of an abortion.” Literally the only other
No. 01-2107                                              63

scrap of evidence from the legislature seems to reflect
a fear that women would receive the information while
they were under sedation on an operating table. But
that cannot be what the legislature really feared, for the
simple reason that this concern is already addressed in
Indiana’s law of “informed consent,” which cannot be
given by persons already under anaesthesia. See, e.g.,
Culbertson v. Mernitz, 602 N.E.2d 98, 103 (Ind. 1992)
(endorsing the American Medical Association’s 1992 Code
of Medical Ethics with respect to necessary consent, and
rejecting as invalid consent given “where the patient
is unconscious or otherwise incapable of consenting”). I
would be surprised if many Indiana doctors were in the
habit of obtaining consent for medical procedures from
unconscious or drugged patients; they would risk loss of
their medical license if they did, whether they were per-
forming an appendectomy, knee surgery, a vasectomy, a
prostate removal, or an abortion. The law of informed con-
sent is consistent across the spectrum of surgeries and
procedures: if no reason is given why heightened consent
is needed in the abortion context, then this cannot be
accepted as the reason for the “in the presence” require-
ment.


                            V
  For all these reasons, I believe that the majority has
seriously mis-applied the Casey test. It has substituted
its own factual assumptions for evidence that is in the
record; it has failed to focus on the women for whom that
statute will create problems; and it seems to think that
the Casey Court was not serious when it emphasized the
lack of evidence in the record before it, by implying that
the result in Casey dictates the result here. I respectfully
dissent.
64                                       No. 01-2107

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-97-C-006—9-16-02